
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


SECURITY AGREEMENT


        This SECURITY AGREEMENT (as the same may from time to time be amended,
restated or otherwise modified, this "Agreement") is made as of the 19th day of
May, 2010 by:

        (a)   KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a Delaware corporation
(the "Company");

        (b)   each Subsidiary, as hereinafter defined, that is listed on
Exhibit A hereto, and any other Subsidiary that hereafter becomes a party hereto
(such Subsidiaries, together with the Company, each, a "Grantor" and
collectively, the "Grantors"), jointly and severally, in favor of;

        (c)   WILMINGTON TRUST FSB ("Wilmington"), as the collateral agent under
the Indenture, as hereinafter defined (the "Collateral Agent"), for the benefit
of the Secured Parties, as hereinafter defined.

        1.    Recitals.    

        WHEREAS, the Company and Wilmington, as Collateral Agent and as trustee
(in such capacity, the "Trustee"), have entered into an Indenture, dated as of
May 19, 2010 (as amended, restated, supplemented or otherwise modified from time
to time, the "Indenture"), pursuant to which the Company has issued 10% Senior
Secured Notes due June 1, 2017 in a principal amount of $225,000,000 (and,
together with any additional notes that may be issued by the Company from time
to time thereunder or exchanged therefor or for such additional notes, the
"Notes");

        WHEREAS, each Subsidiary of the Company is required under the Indenture
to (a) become a party to the Indenture and deliver a Guarantee to guarantee the
payment of the Notes and the other Obligations of the Company thereunder and the
other Indenture Documents to which the Company is a party and (b) become a party
hereto as a Grantor and secure its Obligations under the Indenture, such
Guarantee and the other Indenture Documents to which it is a party pursuant to
the terms hereof;

        WHEREAS, the Company and Keybank National Association (the
"Administrative Agent") have entered into (a) that certain Credit and Security
Agreement dated as of May 19, 2010 (as amended, restated, supplemented, replaced
or otherwise modified from time to time, the "Credit Agreement"), and (b) one or
more pledge agreements, dated as of May 19, 2010, pursuant to which the Grantors
have granted a security interest in the Collateral in favor of the
Administrative Agent;

        WHEREAS, the Collateral Agent and the Administrative Agent have entered
into that certain Intercreditor Agreement, dated as of May 19, 2010 (as amended,
restated, supplemented, replaced or otherwise modified from time to time, the
"Intercreditor Agreement"), which agreement, among other things, sets forth, as
between the Collateral Agent and the Administrative Agent, the relative priority
of their respective Liens in the Collateral and their rights with respect
thereto;

        WHEREAS, the Company desires to secure its Obligations under the Notes,
the Indenture and each other Indenture Document to which it becomes a party and
each other Grantor that becomes a party hereto desires to secure its Guarantee,
the Indenture and each other Indenture Document to which it becomes a party by
granting to Collateral Agent, for the benefit of itself, the Trustee and the
Secured Parties, security interests in the Collateral as set forth herein; and

        WHEREAS, to induce the Initial Purchaser to purchase the Notes, each
Holder to hold the Notes to be held by it and Wilmington to act in its
capacities as Trustee and Collateral Agent, each Grantor desires to pledge,
grant, transfer, and assign to Collateral Agent, for the benefit of itself, the
Holders and the Trustee, a security interest in the Collateral to secure the
Obligations, as provided herein.

        NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein and other good and valuable consideration,
the receipt and sufficiency of which are

--------------------------------------------------------------------------------




hereby acknowledged, and each intending to be bound hereby, Collateral Agent and
each Grantor agree as follows:

        2.    Definitions.    Except as specifically defined herein,
(a) capitalized terms used herein that are defined in the Indenture shall have
their respective meanings ascribed to them in the Indenture, and (b) unless
otherwise defined in the Indenture, terms that are defined in the U.C.C. are
used herein as so defined. As used in this Agreement, the following terms shall
have the following meanings:

        "Account" means an account, as that term is defined in the U.C.C.

        "Account Debtor" means any Person obligated to pay all or any part of
any Account in any manner and includes (without limitation) any guarantor
thereof or other accommodation party therefor.

        "Additional Documents" is defined in Section 5.1(b).

        "Administrative Agent" is defined in the third paragraph of the recitals
hereto.

        "Agreement" has the meaning set forth in the preamble hereto.

        "Assigned Government Contract" means all Government Contracts that
(a) are for an amount in excess of Five Hundred Thousand Dollars ($500,000) or,
(b) pursuant to the terms of Section 12 hereof, are required to be subject to an
Instrument of Assignment and Notice of Assignment of Claims.

        "Books" means, with respect to each Grantor, all of such Grantor's now
owned or hereafter acquired books and records (including all of its Records
indicating, summarizing, or evidencing its assets (including the Collateral) or
liabilities, all of such Grantor's Records relating to its business operations
or financial condition, and all of its goods or General Intangibles related to
such information).

        "Cash Collateral Account" means a commercial Deposit Account designated
"cash collateral account" and maintained by one or more Grantors with a
depository institution acceptable to the Collateral Agent, from which the
Collateral Agent shall have the exclusive right to withdraw funds until all of
the Obligations are paid in full.

        "Cash Security" means all cash, instruments, Deposit Accounts, and other
cash equivalents, whether matured or unmatured, whether collected or in the
process of collection, upon which a Grantor presently has or may hereafter have
any claim, wherever located, including but not limited to any of the foregoing
that are presently or may hereafter be existing or maintained with, issued by,
drawn upon, or in the possession of the Collateral Agent or any Secured Party.

        "Collateral" means

        (a)   with respect to each Grantor, all of such Grantor's now owned or
hereafter acquired right, title, and interest in and to each of the following:

          (i)  personal property,

         (ii)  Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes (if any), Government Contracts, Commercial
Tort Claims, General Intangibles, Inventory and Equipment,

        (iii)  funds now or hereafter on deposit in one or more Cash Collateral
Accounts, if any, and

        (iv)  Cash Security; and

        (b)   Proceeds of any of the foregoing. Notwithstanding the foregoing
and for the avoidance of doubt, the term "Collateral" shall in no event include
the Excluded Assets.

        "Commercial Tort Claim" means a commercial tort claim, as that term is
defined in the U.C.C.

2

--------------------------------------------------------------------------------



        "Commercial Tort Claim Assignment" is defined in Section 16.

        "Control Agreement" means, with respect to the applicable Grantor, a
control agreement, in form and substance reasonably satisfactory to the
Administrative Agent (if the Intercreditor Agreement has not been terminated at
the time of the execution of such control agreement), executed and delivered by
(a) such Grantor, (b) (i) the Administrative Agent for the benefit of (A) the
Lenders and (B) the Collateral Agent for the benefit of the Secured Parties or
(ii) if the Intercreditor Agreement has been terminated, the Collateral Agent,
and (c) the applicable (i) securities intermediary (with respect to a Securities
Account of such Grantor) or (ii) bank (with respect to a Deposit Account of such
Grantor).

        "Credit Agreement Priority Collateral" has the meaning set forth in the
Intercreditor Agreement.

        "Default Rate" has the meaning provided in Section 4.01 of the
Indenture.

        "Defeasance" means, with respect to any obligation, the defeasance
thereof pursuant to a Legal Defeasance or Covenant Defeasance as described under
Section 8.01 of the Indenture.

        "Deposit Account" means a deposit account, as that term is defined in
the U.C.C.

        "Designated Number" shall mean, with respect to any Issuer that is (1) a
Domestic Subsidiary of a Grantor, all of the Capital Stock of such Issuer held
by such Grantor and (2) a Foreign Subsidiary of a Grantor, with respect to its
Capital Stock that is (x) not Voting Stock, all of such Capital Stock of such
Issuer held by such Grantor and (y) Voting Stock, the largest whole number of
shares or units, as the case may be, of Voting Stock of such Issuer held by such
Grantor representing not greater than sixty-five percent (65%) of all of the
fully diluted issued and outstanding Voting Stock of such Issuer (whether or not
owned by such Grantor)

        "Discharge of Credit Facility Claims" has the meaning set forth in the
Intercreditor Agreement.

        "Equipment" means equipment, as that term is defined in the U.C.C.

        "Event of Default" means an event or condition that constitutes an Event
of Default, as defined in the Indenture.

        "Excluded Capital Stock" means Capital Stock described in clause (8) of
the definition of Excluded Assets.

        "Future Rights" is defined in Section 3.2 hereto.

        "General Intangibles" means (a) general intangibles, as that term is
defined in the U.C.C.; and (b) choses in action, causes of action, Intellectual
Property, customer lists, corporate or other business records, inventions,
designs, patents, patent applications, service marks, registrations, trade
names, trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

        "Government Contract" means an agreement, a contract or a license to
which any Grantor and the United States or any of its departments, agencies or
instrumentalities is party.

        "Insolvency or Liquidation Proceeding" means (a) any voluntary or
involuntary case or proceeding under Title 11 of the United States Code and any
similar Federal, state or foreign law for the relief of debtors with respect to
any Person, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Person or with respect
to any of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Person whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy or (d) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of any
Person.

        "Instrument of Assignment" means an Instrument of Assignment, in the
form of the attached Exhibit B.

3

--------------------------------------------------------------------------------



        "Intellectual Property" means, with respect to each Grantor,
collectively, all of such Grantor's existing and future right, title and
interest in, to and under (a) industrial designs, patents, patent registrations,
patent applications, trademarks, trademark registrations, trademark
applications, service marks, trade names, and copyright registrations and other
intellectual property or registrations, whether federal, state or foreign,
including, but not limited to, those that are registered or pending as listed on
Schedule 4.11 hereto (as such Schedule 4.11 may from time to time be amended,
supplemented or otherwise modified); (b) common law trademark rights, rights in
trade dress, publicity, works of authorship and other unregistered copyrightable
material, improvements, and proprietary and confidential information, including,
without limitation, personal, financial, and other sensitive data, plans,
know-how, processes, formulae, algorithms and inventions; (c) renewals,
continuations, extensions, reissues and divisions of any of the foregoing;
(d) rights to sue for past, present and future infringements or any other
commercial tort claims relating to any of the foregoing; (e) all licenses and
all income, revenue and royalties with respect to any licenses, whether
registered or unregistered and all other payments earned under contract rights
relating to any of the foregoing; (f) all general intangibles and all intangible
intellectual or similar property of such Grantor connected with and symbolized
by any of the foregoing; (g) goodwill associated with any of the foregoing; and
(h) all payments under insurance, including the returned premium upon any
cancellation of insurance (whether or not the Collateral Agent or any Secured
Party is the loss payee thereof) or any indemnity, warranty or guaranty payable
by reason of loss or damage to or otherwise with respect to any of the
foregoing.

        "Intercreditor Agreement" is defined in the fourth paragraph of the
recitals hereto.

        "Intellectual Property Security Agreement" means an intellectual
property security agreement executed and delivered by the applicable Grantor and
the Collateral Agent, substantially in the form of Exhibit F hereto or such
other documents or instruments as may be permitted pursuant to Section 16
thereof.

        "Inventory" means inventory, as that term is defined in the U.C.C.

        "Investment Property" means investment property, as that term is defined
in the U.C.C., unless the Uniform Commercial Code as in effect in another
jurisdiction would govern the perfection and priority of a security interest in
investment property, and, in such case, "investment property" shall be defined
in accordance with the law of that jurisdiction as in effect from time to time.

        "Issuer" shall mean, with respect to each Grantor, each of the Persons
identified on the attached Exhibit E (or any addendum or supplement thereto) as
an Issuer, and any successors thereto, whether by merger or otherwise

        "ITU Application" shall mean a trademark application filed with the
USPTO pursuant to 15 U.S.C. § 1051(b).

        "Notes" is defined in the first paragraph of the recitals hereto.

        "Notice of Assignment of Claims" means a Notice of Assignment of Claims,
in the form of the attached Exhibit C.

        "Obligations" means all debts, principal, interest (including any
interest that, but for the commencement of an Insolvency or Liquidation
Proceeding, would have accrued), default interest, premiums, liabilities
(including all amounts owed by any Grantor pursuant hereto), obligations
(including indemnification obligations), fees, charges, costs, reasonable
expenses (including any expenses that, but for the commencement of an Insolvency
Proceeding, would have accrued), guaranties, covenants, and duties of any kind
and description owing by any Grantor to the Collateral Agent or any other
Secured Party pursuant to or evidenced by the Indenture Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent,

4

--------------------------------------------------------------------------------




due or to become due, now existing or hereafter arising, and including all
interest not paid when due and all reasonable expenses that any Grantor is
required to pay or reimburse by the Indenture Documents, by law, or otherwise.
Any reference in this Agreement to the Obligations shall include all extensions,
modifications, renewals or alterations thereof, both prior and subsequent to any
Insolvency Proceeding.

        "Pledged Interest" means, with respect to each Issuer, the Designated
Number of shares of Capital Stock identified on the attached Exhibit E as
Pledged Interests of such Issuer with respect to the Grantor that is a holder of
the Capital Stock of such Issuer (or any addendum or supplement thereto);

        "Pledged Notes" means the promissory notes payable to one or more
Grantors, as described on Exhibit G hereto, if any, and any additional or future
note that may hereafter from time to time be payable to one or more Grantors.

        "Pledged Securities" means (i) the Pledged Interests and any Future
Rights, (ii) any additional Pledged Interests and Future Rights acquired
pursuant to Section 3.2 (whether by purchase, dividend, merger, consolidation,
sale of assets, split, spin-off, or any other dividend or distribution of any
kind or otherwise), (iii) all distributions, dividends, cash, certificates,
liquidation rights and interests, options, rights, warrants, instruments or
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange or substitution for any and all of the Pledged
Interests and Future Rights (excluding any of the foregoing items in the
preceding clause with respect to an Issuer to the extent and only to the extent
that their inclusion would cause (i) the number of shares or units, as the case
may be, of Capital Stock pledged under this Agreement to exceed, with respect to
such Issuer, the Designated Number or (ii) such Pledged Interests or Future
Rights to constitute Excluded Capital Stock, in each case, after giving effect
to such issuances), and (iv) such Grantor's right to vote the Pledged Interests
and Future Rights.

        "Proceeds" means (a) proceeds, as defined in the U.C.C., and any other
proceeds, and (b) whatever is received upon the sale, exchange, collection or
other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks, and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Collateral Agent and the Secured Parties to Proceeds specifically
set forth herein, or indicated in any financing statement, shall never
constitute an express or implied authorization on the part of the Collateral
Agent or any Secured Party to a Grantor's sale, exchange, collection, or other
disposition of any or all of the Collateral.

        "Record" means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

        "Required Holders" means with respect to any action or direction, the
percentage of Secured Parties required pursuant to the Indenture to take such
action or authorize such action or direction.

        "Secured Party" refers to each of the Holders, the Trustee and the
Collateral Agent.

        "Securities Account" means a securities account, as that term is defined
in the U.C.C.

        "Security Agreement Joinder" means a Security Agreement Joinder,
substantially in the form of the attached Exhibit D, executed and delivered to
the Collateral Agent by a Subsidiary for the purpose of adding an additional
Grantor as a party to this Agreement.

        "Trademark Act" shall mean the U.S. Trademark Act of 1946, as amended.

        "Trustee" is defined in the first paragraph of the recitals hereto.

5

--------------------------------------------------------------------------------



        "U.C.C." means the Uniform Commercial Code, as in effect from time to
time in the State of New York.

        "U.C.C. Financing Statement" means a financing statement filed or to be
filed in accordance with the Uniform Commercial Code, as in effect from time to
time in the relevant state or states.

        3.    Security Interest.    

        3.1    Grant of Security Interest.    (i) In consideration of and as
security for the full and complete payment of all of the Obligations, each
Grantor hereby grants to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in all of such Grantor's Collateral. Each Grantor
and the Collateral Agent hereby acknowledge and agree that, with respect to any
ITU Application included within the Collateral, to the extent such an ITU
Application would, under the Trademark Act, be deemed to be transferred in
violation of 15 U.S.C. § 1060(a) as a result of the security interest granted
herein, or otherwise invalidated or made unenforceable as a result of the
execution or performance of this Agreement, no security interest shall be deemed
to have been granted in such ITU Application (notwithstanding the provisions of
this Agreement or any other Indenture Document) until such time as the
circumstances that would give rise to such violation, invalidation or
unenforceability no longer exist.

         (ii)  If any Pledged Securities are evidenced by certificates, then the
Grantor of such Pledged Securities shall concurrently herewith deposit with the
Collateral Agent, for the benefit of itself and the other Secured Parties, in
accordance with the terms of the Intercreditor Agreement, the Pledged Securities
owned by such Grantor on the date hereof and the certificates representing the
Pledged Securities endorsed in blank by such Grantor or accompanied by undated
stock powers or instruments of transfer, in each case, duly executed in blank by
such Grantor. For the avoidance of doubt, if any certificate or instrument
representing any Collateral also represents any Capital Stock that constitutes
an Excluded Asset described in clause 6 or clause 8 of the definition thereof,
the Lien created hereunder shall only attach to the Capital Stock evidenced
thereby to the extent such Capital Stock does not constitute an Excluded Asset
described in clause 6 or clause 8 of the definition thereof.

        (iii)  Whether or not any Pledged Securities are evidenced by
certificates, the Grantor of such Pledged Securities shall, and hereby
authorizes the Collateral Agent to, file a U.C.C. Financing Statement naming
such Grantor as debtor and the Collateral Agent as secured party with respect to
the Pledged Securities in the applicable filing office and in such form and
containing such substance as may be necessary to perfect the security interest
of the Pledged Securities Agent in the Collateral by the filing of a U.C.C.
Financing Statement; provided, however, that no such authorization shall
obligate the Collateral Agent to make any such filing. Notwithstanding anything
to the contrary contained in this Agreement, the Collateral Agent shall not as a
result of this Agreement be responsible or liable for any obligations or
liabilities of such Grantor in such Grantor's capacity as a holder of any
Capital Stock of any Issuer, and the Collateral Agent shall not be deemed to
have assumed any of such obligations or liabilities.

        3.2    Subsequently Acquired Pledged Securities.    (i) If at any time
or from time to time after the date hereof during the term of this Agreement,
any Grantor shall acquire any additional Pledged Securities, including any
further stock, or equity in each Issuer (whether by purchase, dividend, merger,
consolidation, sale of assets, split, spin-off, or any other dividend or
distribution of any kind or otherwise) (collectively, the "Future Rights")
(provided, however, that Future Rights under this clause shall exclude any
Future Rights to the extent and only to the extent that (x) their inclusion
would cause the number of shares or units, as the case may be, of Capital Stock
pledged hereunder to exceed the Designated Number or (y) such Future Rights
would constitute Excluded Capital Stock, in each case, after giving effect to
the issuance of such Future Rights and any related issuances).

6

--------------------------------------------------------------------------------



         (ii)  Such Grantor will forthwith pledge and, if applicable, deposit
such additional Pledged Securities with the Collateral Agent, for the benefit of
itself and, the other Secured Parties and deliver to the Collateral Agent, for
the benefit of itself and the other Secured Parties, certificates or instruments
therefor, endorsed in blank by such Grantor or accompanied by undated stock
powers or instruments of transfer, in each case, duly executed in blank by such
Grantor, and will promptly thereafter deliver to the Collateral Agent, for the
benefit of itself and the other Secured Parties, a certificate (which shall be
deemed to supplement the attached Exhibit E hereto with respect to such Grantor)
executed by such Grantor describing such Pledged Securities and the other
Pledged Securities pledged to the Collateral Agent, and certifying that the same
have been duly pledged with the Collateral Agent hereunder. For the avoidance of
doubt, if any certificate or instrument representing any such additional Pledged
Securities also represents any Capital Stock that constitutes an Excluded Asset
described in clause 6 or clause 8 of the definition thereof, the Lien created
hereunder shall only attach to the Capital Stock evidenced thereby to the extent
such Capital Stock does not constitute an Excluded Asset described in clause 6
or clause 8 of the definition thereof.

        (iii)  Whether or not such additional Pledged Securities are evidenced
by certificates, such Grantor shall, and hereby authorizes the Collateral Agent
to, file a U.C.C. Financing Statement naming such Grantor as debtor and the
Collateral Agent as secured party with respect to the additional Collateral in
the applicable filing office and in such form and containing such substance as
may be necessary to perfect the security interest of the Collateral Agent in the
additional Pledged Securities by the filing of a U.C.C. Financing Statement;
provided, however, that no such authorization shall obligate the Collateral
Agent to make any such filing.

        3.3    Uncertificated Pledged Securities.    In addition to anything
contained in Sections 3.1 and 3.2 hereof, if any Collateral (whether now owned
or hereafter acquired) are not certificated or becomes an uncertificated
security, the applicable Grantor shall promptly notify the Collateral Agent in
writing thereof and shall promptly take all actions required to perfect or
improve the perfection of the security interest and pledge in favor of the
Collateral Agent under applicable law (including, in any event, any action
required or appropriate under this Agreement or the U.C.C.). Such Grantor
further agrees to take such actions as may be necessary to permit the Collateral
Agent to exercise any of its rights and remedies hereunder.

        3.4    Voting, etc.    Until the occurrence and continuance of an Event
of Default, each Grantor shall be entitled to vote any and all of the Pledged
Securities; provided; however, that no vote shall be cast or any action taken by
such Grantor with respect to any Pledged Securities which would violate or be
materially inconsistent with any of the terms of this Agreement, the Indenture,
any other Indenture Document, or which would have the effect of materially
impairing the position or interests of the Collateral Agent or which would
authorize or effect actions prohibited under the terms of the Indenture or any
Indenture Document. All such rights of such Grantor to vote any Pledged
Securities shall cease upon the occurrence and during the continuance of an
Event of Default, if the Collateral Agent so directs and provides notice to such
Grantor to do so; provided, however, that upon the cure or waiver of such Event
of Default, all rights of the Collateral Agent to vote any and all of the
Pledged Securities shall cease.

        3.5    Payments and Other Distributions.    Until the occurrence and
continuance of an Event of Default and subject in all cases to the Intercreditor
Agreement, all cash, dividends or distributions payable in respect of the
Pledged Securities (to the extent such payments shall be permitted pursuant to
the terms and provisions of the Indenture) shall be paid to the applicable
Grantor; provided, however, upon the occurrence and during the continuance of an
Event of Default, all cash dividends or distributions payable in respect of the
Pledged Securities shall be paid to the Collateral Agent as security for the
Obligations if the Collateral Agent so directs and provides notice to such
Grantor to that effect; provided, further that upon the cure or waiver of such
Event

7

--------------------------------------------------------------------------------






of Default, all cash dividends or distributions payable in respect of the
Pledged Securities shall be paid to such Grantor. The Collateral Agent shall be
entitled to receive directly, and to retain as part of the Pledged Securities:

        (a)   all other or additional securities or investment property, or
rights to subscribe for or purchase any of the foregoing, or property (other
than cash) paid or distributed by way of dividend in respect of the Pledged
Securities (excluding any of the foregoing items in the preceding clause with
respect to an Issuer to the extent and only to the extent that their inclusion
would cause (i) the number of shares or units, as the case may be, of such other
or additional securities or Investment Property pledged hereunder to exceed the
Designated Number or (ii) such Pledged Securities to constitute Excluded Capital
Stock, in each case, after giving effect to such issuances); and

        (b)   all other or additional securities, investment property or
property (including cash) paid or distributed in respect of the Pledged
Securities by way of split, spin-off, split-up, reclassification, combination of
shares or similar rearrangement (excluding any of the foregoing items in the
preceding clause with respect to an Issuer to the extent and only to the extent
that their inclusion would cause (i) the number of shares or units, as the case
may be, of Capital Stock pledged hereunder to exceed the Designated Number or
(ii) such other or additional securities or investment property to constitute
Excluded Capital Stock, in each case, after giving effect to such issuances).

Subject to the Intercreditor Agreement, if at any time any Grantor shall obtain
or possess any of the foregoing Pledged Securities described in this Section,
such Grantor shall be deemed to hold such Pledged Securities in trust for the
Collateral Agent for the benefit of the Collateral Agent and the other Secured
Parties, and such Grantor shall promptly surrender and deliver such Pledged
Securities to the Collateral Agent.

        4.    Representations and Warranties.    All representations and
warranties made by the Company with respect to each Grantor and contained in the
Indenture are incorporated herein by reference and each Guarantor hereby makes
such continuing representations and warranties on its own behalf. Each Guarantor
hereby further represents and warrants to the Collateral Agent and each Secured
Party as follows:

        4.1.  Such Grantor is duly organized or formed, as applicable, validly
existing and in good standing under the laws of its state of incorporation or
formation, as applicable, and is duly qualified to do business in each state in
which a failure to so qualify would have a material adverse effect on such
Grantor.

        4.2.  Such Grantor has the power, authority and legal right to pledge
the Collateral of such Grantor, to execute and deliver this Agreement, and to
perform and observe the provisions hereof. The officers or members/managers
acting on such Grantor's behalf have been duly authorized to execute and deliver
this Agreement. This Agreement is valid and binding upon such Grantor in
accordance with the terms hereof.

        4.3.  Neither the execution and delivery of this Agreement, nor the
performance and observance of the provisions hereof, by such Grantor will
conflict with, or constitute a violation or default under, any provision of any
applicable law or of any contract (including, without limitation, such Grantor's
organizational documents or of any other writing binding upon such Grantor in
any manner.

        4.4.  Each Grantor's state of organization or formation, as applicable,
is set forth on Schedule 4.4 to this Agreement. No Grantor has changed its name
during the last five years and no Grantor has conducted business under a trade
or assumed name. Each Grantor's chief executive office is set forth on
Schedule 4.4 to this Agreement. Each Grantor has places of business or maintains
Collateral at the locations set forth on Schedule 4.4 to this Agreement.

8

--------------------------------------------------------------------------------





        4.5.  At the execution and delivery hereof, except as permitted pursuant
to the Indenture, (a) there is no U.C.C. Financing Statement outstanding
covering the Collateral, or any part thereof; (b) none of the Collateral is
subject to any security interest or Lien of any kind; (c) the Internal Revenue
Service has not alleged the nonpayment or underpayment of any tax by any Grantor
or threatened to make any assessment in respect thereof; (d) upon execution of
this Agreement and the filing of the U.C.C. Financing Statements in connection
herewith, the Collateral Agent will have, for the benefit of the Secured
Parties, a valid and enforceable first security interest in the Collateral (to
the extent perfection can be accomplished by such filing or action, or, with
respect to the Credit Agreement Priority Collateral, so long as the
Intercreditor Agreement is in effect, a second lien subject only to the first
lien of the Administrative Agent, on behalf of the Lenders) that is the type in
which a security interest may be created under the U.C.C. by the execution of a
security agreement and perfected by the filing of a U.C.C. Financing Statement
(other than commercial tort claims); and (e) no Grantor has entered into any
contract or agreement that would prohibit the Collateral Agent from acquiring a
security interest, mortgage or other Lien on, or a collateral assignment of, any
of the property or assets of such Grantor.

        4.6.  Such Grantor is the legal record and beneficial owner of, and has
good and marketable title to, the Pledged Securities such Grantor purports to
own, and such Pledged Securities are not subject to any pledge, lien, mortgage,
hypothecation, security interest, charge, option, warrant or other encumbrance
whatsoever, nor to any agreement purporting to grant to any third party a
security interest in the property or assets of such Grantor that would include
such Pledged Securities, except as permitted pursuant to the Indenture.

        4.7.  All of the Pledged Securities have been duly authorized and
validly issued, and are fully paid and non-assessable.

        4.8.  The Pledged Securities are, as of the date hereof, and shall be at
all times during the term of this Agreement, freely transferrable without
restriction or limitation (except as limited by the terms of this Agreement). If
the Pledged Securities are "restricted securities" within the meaning of
Rule 144, or any amendment thereof, promulgated under the Securities Act of
1933, as amended, as determined by counsel for such Grantor, such Grantor
further represents and warrants that (a) such Grantor has been the beneficial
owner of the Pledged Securities for a period of at least one year prior to the
date hereof, (b) the full purchase price or other consideration for the Pledged
Securities has been paid or given at least one year prior to the date hereof,
and (c) such Grantor does not have a short position in or any put or other
option to dispose of any securities of the same class as the Pledged Securities
or any other securities convertible into securities of such class; provided that
Gichner and its subsidiaries were acquired on May 19, 2010 pursuant to the
Gichner Acquisition Documents.

        4.9.  At the execution and delivery hereof, Schedule 4.9 to this
Agreement sets forth a true, correct and complete list of all Assigned
Government Contracts in effect. All such Assigned Government Contracts, together
with any updates, are in full force and effect and no defaults currently exist
thereunder (other than as described in Schedule 4.9 to this Agreement or in such
updates). Except as set forth in Schedule 4.9 to this Agreement, no Assigned
Government Contract (a) contains any provision restricting assignments of sums
due thereunder to the Collateral Agent, or (c) has been assigned to any other
Person pursuant to the Assignment of Claims Act of 1940 other than the
Administrative Agent.

        4.10.  Each Pledged Note constitutes a valid obligation of the maker
thereof, and is enforceable according to its tenor and free from any defense or
offset of any kind. No default has occurred under any Pledged Note. Each Grantor
has a valid, duly perfected security interest in and lien on all of the property
that serves to secure its Pledged Notes. No Grantor has any obligations to make
any further or additional loans or advances to, or purchases of securities from,
any maker

9

--------------------------------------------------------------------------------






with respect to any of the Pledged Notes of such Grantor. No Pledged Note of any
Grantor is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Grantor by any Person.

        4.11.  Each Grantor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to its Intellectual Property, free
and clear of any liens, charges and encumbrances, including, without limitation,
pledges, assignments, licenses, registered user agreements and covenants by such
Grantor not to sue third Persons, except as permitted by the Indenture. Each
Grantor owns all of its Intellectual Property and, whether the same are
registered or unregistered, no such Intellectual Property has been adjudged
invalid or unenforceable. No Grantor has knowledge of any claim that (i) the use
of any of its Intellectual Property or the operation of its business does or may
violate the rights of any Person, (ii) challenges the Grantor's rights to, or
the validity of, any of the Intellectual Property, nor, to the knowledge of the
Grantor, is there any basis for either such claim. Each Grantor has used, and
shall continue to use, for the duration of this Agreement, proper statutory
notice in connection with its use of its Intellectual Property, except where the
failure to do so will not have a material adverse effect on such Grantor, and
has taken all necessary and otherwise reasonable measures to maintain such
Intellectual Property, including the prompt filing of all documents with
applicable authorities and the timely payment of all applicable fees.
Schedule 4.11 hereto sets forth all federally registered patents, trademarks,
copyrights, service marks and license agreements owned by the Company or any
Subsidiary as of the date hereof.

        4.12.  Each Grantor has received consideration that is the reasonably
equivalent value of the obligations and liabilities that such Grantor has
incurred to the Secured Parties. Excluding intercompany liabilities, no Grantor
is insolvent, as defined in any applicable state or federal statute, nor will
any Grantor be rendered insolvent by the execution and delivery of this
Agreement to the Collateral Agent or any other documents executed and delivered
to the Collateral Agent or the Secured Parties in connection herewith. No
Grantor has engaged, nor is any Grantor about to engage, in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to the
Secured Parties incurred hereunder. No Grantor intends to, nor does any Grantor
believe that it will, incur debts beyond its ability to pay such debts as they
mature.

        5.    Covenants    

        5.1    Filing of Financing Statements; Delivery of Additional
Documentation Required.    (a) Each Grantor hereby authorizes the Collateral
Agent to file U.C.C. Financing Statements necessary or desirable to effectuate
the transactions contemplated by the Indenture Documents, and any continuation
statement or amendment with respect thereto, including an "all assets" financing
statement, in any appropriate filing office; provided, however, that no such
authorization shall obligate the Collateral Agent to make any such filing.

        (b)   Each Grantor shall prepare, execute and deliver to, and if
applicable, file, any and all financing statements, original financing
statements in lieu of continuation statements, amendments to financing
statements, fixture filings, security agreements, pledges, assignments,
Commercial Tort Claim Assignments, endorsements of certificates of title, and
all other documents (collectively, the "Additional Documents") as may be
necessary (and to the extent the Collateral Agent is a party thereto, in form
and substance reasonably satisfactory to the Collateral Agent) to create,
perfect, and continue the perfection of or to improve the priority the
Collateral Agent's Liens in the Collateral of such Grantor (whether now owned or
hereafter arising or acquired or tangible or intangible), or to fully consummate
all of the transactions contemplated hereby and under the other Indenture
Documents. Not in limitation but in furtherance of the foregoing, the Company
shall comply with its obligations in the immediately preceding sentence as such
obligations relate

10

--------------------------------------------------------------------------------






to the preparation and filing by it of a U.C.C. Financing Statement, together
with any applicable filing fees, within 10 days of the date hereof in the
applicable filing office, and following the filing thereof shall provide the
Collateral Agent with evidence of the same. To the maximum extent permitted by
applicable law, such Grantor authorizes the Collateral Agent to execute any such
Additional Documents in such Grantor's name and authorizes the Collateral Agent
to file such executed Additional Documents in any appropriate filing office;
provided, however, that no such authorization shall obligate the Collateral
Agent to take any such action. In addition, no less frequently than annually,
each Grantor shall (i) provide the Collateral Agent with a report of all new
material patents, patent applications, trademarks, trademark applications,
copyrights or copyright applications acquired or generated by such Grantor
during the prior period and (ii) cause to be prepared, executed, and delivered
to the Collateral Agent supplemental schedules to the applicable Collateral
Agreements to identify such patents, copyrights, and trademarks as being subject
to the security interests created thereunder; provided, however, that no Grantor
shall register or apply to register with (A) the United States Copyright Office
any unregistered copyrights (whether in existence on the Issue Date or
thereafter acquired, arising, or developed) unless within 30 days of any such
registration or application for registration, such Grantor executes and delivers
to the Collateral Agent and files with the United States Copyright Office an
Intellectual Property Security Agreement, supplemental schedules to any existing
Intellectual Property Security Agreement, or such other documentation as may be
necessary in order to perfect and continue the perfection of or protect the
Collateral Agent's Liens on such copyrights following such registration or
(B) the United States Patent and Trademark Office any unregistered patents or
trademarks (whether in existence on the Issue Date or thereafter acquired,
arising, or developed) unless within 30 days of any such registration or
application for registration, the applicable Person executes and delivers to the
Collateral Agent and files with the United States Patent and Trademark Office an
Intellectual Property Security Agreement, supplemental schedules to any existing
Intellectual Property Security Agreement, or such other documentation as may be
necessary in order to perfect and continue the perfection of or protect the
Collateral Agent's Liens on such patents or trademarks following such
registration. If the Collateral Agent does not receive an updated report from
the Grantors, the Collateral Agent may assume that no further intellectual
property was created or is in the need of updating and the Collateral agent need
not undertake an investigation into any such issues. The Company shall submit
the Intellectual Property Security Agreement executed by it as of the date
hereof for filing with the United States Copyright Office and the United States
Patent and Trademark Office, as applicable, together with all necessary filing,
registration or similar fees, within 30 days of the date hereof, and following
such submission thereof shall provide the Collateral Agent with evidence of the
same.

        5.2    Insurance.    Each Grantor covenants and agrees that such Grantor
shall, at such Grantor's expense, maintain insurance respecting its assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks and in such amounts as ordinarily are insured against by
other Persons engaged in the same or similar businesses. Such Grantor also shall
maintain business interruption, public liability, and product liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation. Such Grantor shall deliver copies of all such policies or
certificates of insurance evidencing the same to the Collateral Agent with an
endorsement naming the Collateral Agent as loss payee (under a satisfactory
lender's loss payable endorsement) or additional insured, as appropriate. Each
policy of insurance or endorsement shall contain a clause requiring the insurer
to give not less than 30 days prior written notice to the Collateral Agent in
the event of cancellation of any such policy for any reason whatsoever;

        5.3    Location of Inventory and Equipment.    Each Grantor covenants
and agrees that such Grantor shall keep such Grantor's Inventory and Equipment
only at the locations identified on Schedule 4.4 and its chief executive offices
only at the locations identified on Schedule 4.4;

11

--------------------------------------------------------------------------------






provided, however, that such Grantor may amend Schedule 4.4 so long as such
amendment occurs by prompt written notice to the Collateral Agent, and so long
as such new location is within the continental United States or Canada.

        5.4    Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral.    Each Grantor shall provide the Collateral Agent
with prompt written notice with respect to any real or personal property (other
than in the ordinary course of business and excluding Accounts, Inventory,
Equipment and General Intangibles and other property acquired in the ordinary
course of business or any Investment Property that constitutes securities of a
Foreign Subsidiary not required to be pledged pursuant to this Agreement)
acquired by any Grantor subsequent to the date hereof. In addition to any other
right that the Collateral Agent and the Secured Parties may have pursuant to
this Agreement or otherwise, the Company shall, and shall cause each Guarantor
to, grant to the Collateral Agent, for the benefit of the Secured Parties, as
additional security for the Obligations, a first (or, in the case of the
Indenture Priority Collateral (as such defined in the Intercreditor Agreement),
so long as the Intercreditor Agreement is in effect, a second) Lien on any real
or personal property of the Company and each Guarantor (other than Excluded
Assets). Each Grantor agrees to secure, within twenty (20) days after the date
of such acquisition, all of the Obligations by delivering to the Collateral
Agent, as applicable, security agreements, intellectual property security
agreements, pledge agreements, mortgages (or deeds of trust, if applicable) or
other documents, instruments or agreements with respect to any of the Grantors.
The Company shall perform and pay all recordation, legal and other expenses in
connection therewith.

        5.5    Deposit Accounts and Securities Accounts.    (a) No later than
sixty (60) days after the Issue Date (unless a longer period has been agreed to
by the Administrative Agent), the Company shall have delivered to the
Administrative Agent an executed Control Agreement, for each Deposit Account
maintained by a Grantor; provided that the Company shall not be required to
deliver a Control Agreement with respect to any of the Deposit Accounts
referenced in the next sentence, so long as the Company is in compliance with
this sentence. No later than one hundred (100) days after the Issue Date (unless
a longer period has been agreed to by the Administrative Agent), the Company
shall have closed the Deposit Accounts designated as Deposit Accounts to be
closed in Schedule 5.5 hereto.

        (b)   Subject to Section 5.5(a), each Grantor covenants and agrees that
such Grantor will not maintain, on or after the date that is 60 days following
the Issue Date, any Deposit Account or Securities Account having an average
closing balance in excess of (i) $100,000, individually, or (ii) $500,000, in
the aggregate, in each case, for any five consecutive Business Day period unless
such Grantor and the applicable securities intermediary or bank shall have
entered into a Control Agreement governing such Deposit Account or Securities
Account, as the case may be, in order to perfect or improve the priority of the
Collateral Agent's Liens therein. Each Grantor agrees that it will take all
commercially reasonable steps in order for the Collateral Agent or the
Administrative Agent as contemplated by the Intercreditor Agreement to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
U.C.C. with respect to all of its Securities Accounts, Deposit Accounts,
electronic chattel paper, Investment Property, and letter-of-credit rights
(other than Deposit Accounts and Securities Accounts having an average closing
balance in excess of (i) $100,000, individually, or (ii) $500,000, in the
aggregate, in each case, for any five consecutive Business Day period). Subject
to the Intercreditor Agreement, upon the occurrence and during the continuance
of an Event of Default, the Collateral Agent may notify any bank or securities
intermediary subject to a Control Agreement to liquidate the applicable Deposit
Account or Securities Account or any related Investment Property maintained or
held thereby and remit the proceeds thereof to the Collateral Agent.

        5.6    Right to Inspect.    The Collateral Agent (through any of its
officers, employees, or agents) shall have the right (but not the obligation) no
more frequently than annually (unless an Event of

12

--------------------------------------------------------------------------------






Default is outstanding) to inspect the Books of any Grantor and make copies or
abstracts thereof and to check, test, and appraise the Collateral, or any
portion thereof, in order to verify each Grantor's financial condition or the
amount, quality, value, condition of, or any other matter relating to, the
Collateral at such reasonable times as the Collateral Agent may designate, and
so long as no Default or Event of Default has occurred and is continuing, with
reasonable prior notice.

        6.    Corporate Names and Location of Collateral.    No Grantor shall
(a) change its name, or (b) change its jurisdiction or form of organization or
extend or continue its existence in or to any other jurisdiction (other than its
jurisdiction of organization at the date of this Agreement) unless such Grantor
shall have provided the Collateral Agent with any and all Additional Documents
necessary to maintain the perfection of the Collateral Agent's Liens on the
Collateral. Each Grantor shall also provide the Collateral Agent with prior
written notification of (i) any new locations where any of the Inventory or
Equipment of such Grantor is to be maintained; (ii) the location of any new
places of business or the changing or closing of any of its existing places of
business; and (iii) any change in such Grantor's chief executive office. In the
event of any of the foregoing the Grantor shall, and the Collateral Agent is
hereby authorized to file new U.C.C. Financing Statements describing the
Collateral and otherwise in form and substance sufficient for recordation
wherever necessary, to perfect or continue perfected the security interest of
the Collateral Agent, for the benefit of the Secured Parties, in the Collateral,
provided, however, that no such authorization shall obligate the Collateral
Agent to make any such filing. Grantors shall pay all filing and recording fees
and taxes in connection with the filing or recordation of such U.C.C. Financing
Statements and shall immediately reimburse the Collateral Agent therefor if the
Collateral Agent pays the same. Such amounts not so paid or reimbursed shall be
expenses secured by the Lien of this Agreement on the Collateral.

        7.    Notice.    Grantors shall give the Collateral Agent prompt written
notice if any Event of Default shall occur hereunder or if the Internal Revenue
Service shall allege the nonpayment or underpayment of any tax by any Grantor or
threaten to make any assessment in respect thereof.

        8.    Financial Records.    Each Grantor shall (a) maintain at all times
true and complete financial records and books of accounts in accordance with
generally accepted accounting principles consistently applied and, without
limiting the generality of the foregoing, prepare authentic invoices for all of
the Accounts of such Grantor; (b) render to the Collateral Agent, forthwith upon
each request of the Collateral Agent, such financial statements of such
Grantor's financial condition and operations, including but not limited to such
Grantor's tax returns, and such reports of the Accounts of such Grantor, as the
Collateral Agent may from time to time request; and (c) during the continuance
of an Event of Default, forward to the Collateral Agent, upon request of the
Collateral Agent, whenever made, (i) invoices, sales journals or other documents
satisfactory to the Collateral Agent, as the case may be, that summarize the
Accounts of such Grantor, certified by an officer of such Grantor, (ii) within
the time specified by the Collateral Agent, an aging report of the Accounts of
such Grantor then outstanding setting forth, in such form and detail and with
such representations and warranties as the Collateral Agent may from time to
time require, the unpaid balances of all invoices billed respectively during
that period and during each of the three next preceding periods, and certified
by an officer of such Grantor, and (iii) with respect to the Inventory and any
other Collateral of such Grantor, such reports and other documents that are
satisfactory to the Collateral Agent.

        9.    Transfers, Liens and Modifications Regarding Collateral.    No
Grantor shall, except to the extent not prohibited under the Indenture, sell,
assign, transfer or otherwise dispose of, or grant any option with respect to,
or create, incur, or permit to exist any pledge, lien, mortgage, hypothecation,
security interest, charge, option or any other encumbrance with respect to any
of such Grantor's Collateral, or any interest therein, or Proceeds, except for
the lien and security interest provided for by this Agreement, any security
agreement securing only the Collateral Agent, for the benefit of the Secured
Parties and Permitted Liens.

13

--------------------------------------------------------------------------------



        10.    Collateral.    Each Grantor shall:

        (a)   at all reasonable times during the continuance of an Event of
Default, allow the Collateral Agent by or through any of its officers, agents,
employees, attorneys or accountants to (i) examine, inspect and make extracts
from such Grantor's Books, including, without limitation, the tax returns of
such Grantor, (ii) arrange for verification of such Grantor's Accounts, under
reasonable procedures, directly with Account Debtors of such Grantor or by other
methods, (iii) examine and inspect such Grantor's Inventory and Equipment,
wherever located, and (iv) conduct appraisals of such Grantor's Inventory;

        (b)   promptly furnish to the Collateral Agent, upon written request,
(i) additional statements and information with respect to such Grantor's
Collateral, and all writings and information relating to or evidencing any of
such Grantor's Accounts (including, without limitation, computer printouts or
typewritten reports listing the mailing addresses of all present Account Debtors
of such Grantor), and (ii) any other writings and information as the Collateral
Agent may request;

        (c)   promptly notify the Collateral Agent in writing upon the creation
by any Grantor of a Deposit Account or Securities Account not listed on
Schedule 5.5 to this Agreement, and, within thirty (30) days after the creation
of such Deposit Account or Securities Account, provide for the execution of a
Control Agreement with respect thereto, if required by Section 5.5 provided that
(i) no Deposit Account Control Agreement shall be required with respect to any
Deposit Accounts of a Credit Party solely used to fund California payroll,
(ii) all Deposit Accounts (other than as set forth in subpart (i) hereof or
Section 5.5 hereof) of the Grantors shall be maintained with the Administrative
Agent, and (iii) with respect to any Securities Account opened by a Grantor
within sixty (60) days after the Closing Date, such Credit Party shall have
thirty (30) days after the opening of such Securities Account to deliver a
Securities Account Control Agreement with respect thereto;

        (d)   promptly notify the Collateral Agent in writing whenever the
Inventory of a Grantor, valued in excess (on an aggregate basis for all such
Inventory of all Credit Parties at such location) of Five Hundred Thousand
Dollars ($500,000), is located at a location of a third party (other than a
Grantor that is not listed on Schedule 4.4 hereto and, except where such
Inventory is located at a location of the United States government, cause to be
executed and delivered to the Collateral Agent contemporaneously with any
landlord's waiver, bailee's waiver, processor's waiver or similar document or
notice that may be executed and delivered to the Administrative Agent;

        (e)   promptly notify the Collateral Agent in writing of any information
that such Grantor has or may receive with respect to such Grantor's Collateral
that might reasonably be determined to materially and adversely affect the value
thereof or the rights of the Collateral Agent and the other Secured Parties with
respect thereto;

        (f)    maintain such Grantor's (i) Equipment in good operating condition
and repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved, (ii) finished goods Inventory in saleable condition,
and (iii) other items of Collateral, taken as an entirety, in such conditions as
is consistent with generally accepted business practices, ordinary wear and tear
excepted;

        (g)   subject to the provisions of the Intercreditor Agreement, deliver
to the Collateral Agent, to hold as security for the Obligations all
certificated Investment Property (other than Pledged Securities) owned by such
Grantor, in suitable form for transfer by delivery, or accompanied by duly
executed instruments of transfer or assignment in blank, or in the event such
Investment Property is in the possession of a Securities Intermediary or
credited to a Securities Account, execute with the related Securities
Intermediary a Securities Account Control Agreement over such Securities Account
in favor of the Collateral Agent, for the benefit of the Secured Parties;

14

--------------------------------------------------------------------------------



        (h)   upon request of the Collateral Agent, but subject to the
provisions of the Intercreditor Agreement, promptly take such action and
promptly make, execute, and deliver all such additional and further items,
deeds, assurances, instruments and any other writings as the Collateral Agent
may from time to time deem necessary or appropriate, including, without
limitation, chattel paper, to carry into effect the intention of this Agreement,
or so as to completely vest in and ensure to the Collateral Agent and the
Secured Parties their respective rights hereunder and in or to the Collateral.

        11.    Grantors' Obligations with Respect to Intellectual Property.    

        (a)   Subject to the provisions of the Intercreditor Agreement, no
Grantor shall sell or assign its interest in, or, except as permitted in the
Indenture, grant any license or sublicense with respect to, any Intellectual
Property of such Grantor. Any attempted sale or license is null and void. No
Grantor shall use the Intellectual Property of such Grantor in any manner that
would jeopardize the validity or legal status thereof. Each Grantor shall comply
with all patent marking requirements as specified in 35 U.S.C. § 287. Each
Grantor shall further conform its usage of any trademarks to standard trademark
usage, including, but not limited to, using the trademark symbols ®, ™, and SM
where appropriate.

        (b)   Except as excused pursuant to the Indenture, each Grantor shall
have the duty to prosecute diligently any patent, trademark, servicemark or
copyright application pending as of the date of this Agreement or thereafter
until this Agreement shall have been terminated, to file and prosecute
opposition and cancellation proceedings and to do any and all acts that are
necessary or desirable to preserve and maintain all rights in the Intellectual
Property of such Grantor, including, but not limited to, payment of any
maintenance fees. Any expenses incurred in connection with the Intellectual
Property of Grantors shall be borne by Grantors. Grantors shall not abandon any
Intellectual Property, unless the Grantor otherwise determines in its reasonable
business judgment, that it no longer benefits from maintaining such Intellectual
Property.

        12.    Grantors' Obligations with Respect to Assigned Government
Contracts.    Subject to the Intercreditor Agreement, each Grantor shall, within
a commercially reasonable time period, notify the Collateral Agent in writing
whenever a new Assigned Government Contract comes into existence, and deliver to
the Collateral Agent (a) an executed Instrument of Assignment, and (b) an
executed Notice of Assignment of Claims. With respect to any Government Contract
that is not already subject to an Instrument of Assignment and a Notice of
Assignment of Claim, upon the occurrence of an Event of Default, each Grantor
shall promptly execute and deliver to the Collateral Agent (i) an Instrument of
Assignment, and (ii) a Notice of Assignment of Claim. The Collateral Agent is
hereby authorized to file, with the appropriate Governmental Authority, all
Instruments of Assignment and Notices of Assignment of Claim required to be
delivered to the Collateral Agent under the terms of this Agreement.

        13.    Collections and Receipt of Proceeds by Grantors.    

        Prior to exercise by the Collateral Agent of its rights under this
Agreement, both (i) the lawful collection and enforcement of all of the Accounts
of each Grantor, and (ii) the lawful receipt and retention by a Grantor of all
Proceeds of all of the Accounts and Inventory of such Grantor shall be as the
agent of the Collateral Agent for the benefit of the Secured Parties.

        14.    Collections and Receipt of Proceeds by the Collateral
Agent.    During the continuance of an Event of Default, but subject to the
provisions of the Intercreditor Agreement, the Collateral Agent shall, at all
times, have the right, but not the duty, to collect and enforce any or all of
the Accounts of Grantors as the Collateral Agent may deem advisable and, if the
Collateral Agent shall at any time or times elect to do so in whole or in part,
the Collateral Agent shall not be liable to any Grantor except for its own
willful misconduct or gross negligence, if any. Each Grantor hereby constitutes
and appoints the Collateral Agent, or the Collateral Agent's designated agent,
as such Grantor's attorney-in-fact to exercise (subject to the Intercreditor
Agreement), at any time, all or any of the following powers which,

15

--------------------------------------------------------------------------------




being coupled with an interest, shall be irrevocable until the Obligations are
paid and performed in full (other than contingent indemnification obligations)
or the Defeasance thereof shall have been consummated:

        (a)   to receive, retain, acquire, take, endorse, assign, deliver,
accept and deposit, in the name of the Collateral Agent or any Grantor, any and
all of such Grantor's cash, instruments, chattel paper, documents, Proceeds of
Accounts, Proceeds of Inventory, collection of Accounts, and any other writings
relating to any of the Collateral. Each Grantor hereby waives presentment,
demand, notice of dishonor, protest, notice of protest and any and all other
similar notices with respect thereto, regardless of the form of any endorsement
thereof. Neither the Collateral Agent nor any Secured Party shall be bound or
obligated to take any action to preserve any rights therein against prior
parties thereto;

        (b)   to transmit to Account Debtors of such Grantors, on any or all of
the Accounts of such Grantor, notice of assignment to the Collateral Agent, for
the benefit of the Secured Parties, thereof and the security interest of the
Collateral Agent, for the benefit of the Secured Parties, and to request from
such Account Debtors at any time, in the name of the Collateral Agent or such
Grantor, information concerning the Accounts of such Grantor and the amounts
owing thereon;

        (c)   to transmit to purchasers of any or all of the Inventory of such
Grantor, notice of the security interest of the Collateral Agent, for the
benefit of the Secured Parties, and to request from such purchasers at any time,
in the name of the Collateral Agent or such Grantor, information concerning the
Inventory of such Grantor and the amounts owing thereon by such purchasers;

        (d)   to notify and require Account Debtors on the Accounts of such
Grantor and purchasers of the Inventory of such Grantor to make payment of their
indebtedness directly to the Collateral Agent, for the benefit of the Secured
Parties;

        (e)   to enter into or assent to such amendment, compromise, extension,
release or other modification of any kind of, or substitution for, the Accounts
of such Grantor, or any thereof, as the Collateral Agent, at its election (or at
the direction of the Required Holders), may deem to be advisable;

        (f)    to enforce the Accounts of such Grantor or any thereof, or any
other Collateral of such Grantor, by suit or otherwise, to maintain any such
suit or other proceeding in the name of the Collateral Agent and to withdraw any
such suit or other proceeding. Each Grantor agrees to lend every assistance
requested by the Collateral Agent in respect of the foregoing, all at no cost or
expense to the Collateral Agent or the Secured Parties and including, without
limitation, the furnishing of such witnesses and of such records and other
writings as the Collateral Agent may require in connection with making legal
proof of any Account of such Grantor. Each Grantor agrees to reimburse the
Collateral Agent and the Secured Parties in full for all court costs and
attorneys' fees and every other cost, expense or liability, if any, incurred or
paid by the Collateral Agent or the Secured Parties in connection with the
foregoing, which obligation of such Grantor shall constitute Obligations, shall
be secured by the Collateral and shall bear interest, until paid, at the Default
Rate; and

        (g)   to accept all collections in any form relating to the Collateral,
including remittances that may reflect deductions, and to deposit the same, into
a Cash Collateral Account or, at the option of the Collateral Agent (at its
election (or at the direction of the Required Holders), to apply them as a
payment on the Obligations.

        15.    Collateral Agent's Authority Under Pledged Notes.    For the
better protection of the Collateral Agent and the Secured Parties hereunder, but
subject to the Intercreditor Agreement, each Grantor has executed (or will
execute, with respect to future Pledged Notes) an appropriate endorsement on (or
separate from) each Pledged Note of such Grantor and has deposited (or will
deposit, with respect to future Pledged Notes) such Pledged Note with the
Collateral Agent, for the benefit of the Secured Parties. Subject to the
provisions of the Intercreditor Agreement, each Grantor irrevocably authorizes

16

--------------------------------------------------------------------------------




and empowers the Collateral Agent, for the benefit of the Secured Parties,
during the continuance of an Event of Default, to (a) ask for, demand, collect
and receive all payments of principal of and interest on the Pledged Notes of
such Grantor; (b) compromise and settle any dispute arising in respect of the
foregoing; (c) execute and deliver vouchers, receipts and acquittances in full
discharge of the foregoing; (d) exercise, in the Collateral Agent's discretion,
any right, power or privilege granted to the holder of any Pledged Note of such
Grantor by the provisions thereof including, without limitation, the right to
demand security or to waive any default thereunder; (e) endorse such Grantor's
name to each check or other writing received by the Collateral Agent as a
payment or other proceeds of or otherwise in connection with any Pledged Note of
such Grantor; (f) enforce delivery and payment of the principal and/or interest
on the Pledged Notes of such Grantor, in each case by suit or otherwise as the
Collateral Agent may desire; (g) enforce the security, if any, for the Pledged
Notes of such Grantor by instituting foreclosure proceedings, by conducting
public or other sales or otherwise, and to take all other steps as the
Collateral Agent, in its discretion, may deem advisable in connection with the
forgoing; provided, however, that nothing contained or implied herein or
elsewhere shall obligate the Collateral Agent to institute any action, suit or
proceeding or to make or do any other act or thing contemplated by this
Section 16 or prohibit the Collateral Agent from settling, withdrawing or
dismissing any action, suit or proceeding or require the Collateral Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.

        16.    Commercial Tort Claims.    If any Grantor acquires any commercial
tort claims after the date hereof for a claim which reasonably could be expected
to exceed $1,000,000 or with respect to which the Administrative Agent has been
granted a perfected security interest, such Grantor shall promptly (but in any
event within 5 Business Days after such acquisition) (i) deliver to the
Collateral Agent a written description of such commercial tort claim,
(ii) execute and deliver a supplement to this Agreement, pursuant to which such
Grantor shall grant a perfected security interest in all of its right, title and
interest in and to such commercial tort claim to the Collateral Agent, as
security for the Obligations (a "Commercial Tort Claim Assignment") and
(iii) not in limitation but in furtherance of Section 5.1, file a financing
statement or amendment to a previously filed and effective financial statement
describing such commercial tort claim with sufficient particularity to the
extent necessary to perfect the Collateral Agent's Lien therein.

        17.    Use of Inventory and Equipment.    Until the exercise by the
Collateral Agent of its rights under this Agreement, each Grantor may (a) retain
possession of and use the Inventory and Equipment of such Grantor in any lawful
manner not inconsistent with this Agreement or with the terms, conditions, or
provisions of any policy of insurance thereon; (b) sell or lease its Inventory
in the ordinary course of business; and (c) use and consume raw materials or
supplies, the use and consumption of which are necessary in order to carry on
such Grantor's business.

        18.    Authorization and Appointments.    

        (a)   Each Grantor hereby irrevocably authorizes and appoints the
Company to take all such actions, and exercise all such powers, as are granted
to, or contemplated to be taken by, the Company pursuant to the Indenture.

        (b)   Each Grantor hereby agrees to, and hereby ratifies, all
authorizations and appointments granted by such Grantor to the Collateral Agent,
or contemplated to be given to the Collateral Agent by such Grantor, under the
terms of the Indenture.

        19.    Default and Remedies.    

        19.1.  The occurrence of an Event of Default, as defined in the
Indenture, shall constitute an Event of Default.

        19.2.  The Collateral Agent and the Secured Parties shall at all times
have the rights and remedies of a secured party under the U.C.C. as in effect
from time to time, in addition to the

17

--------------------------------------------------------------------------------






rights and remedies of a secured party provided elsewhere within this Agreement,
in any other related document executed by any Grantor or otherwise provided in
law or equity. Subject to the provisions of the Intercreditor Agreement, upon
the occurrence of an Event of Default and at all times thereafter, the
Collateral Agent (at its election (or at the direction of the Required Holders))
may require each Grantor to assemble such Grantor's Collateral, which each
Grantor agrees to do, and make it available to the Collateral Agent at a
reasonably convenient place to be designated by the Collateral Agent. The
Collateral Agent (at its election (or at the direction of the Required Holders))
may, with or without notice to or demand upon any Grantor and with or without
the aid of legal process, make use of such force as may be necessary to enter
any premises where the Collateral, or any part thereof, may be found and to take
possession thereof (including anything found in or on the Collateral that is not
specifically described in this Agreement, each of which findings shall be
considered to be an accession to and a part of the Collateral) and for that
purpose (at its election (or at the direction of the Required Holders)) may
pursue the Collateral wherever the same may be found, without liability for
trespass or damage caused thereby to a Grantor. After any delivery or taking of
possession of the Collateral, or any thereof, pursuant to this Agreement, then,
with or without resort to any Grantor or any other Person or property, all of
which each Grantor hereby waives, and upon such terms and in such manner as the
Collateral Agent may deem advisable, the Collateral Agent (at its election (or
at the direction of the Required Holders)) may sell, assign, transfer and
deliver any of the Collateral at any time, or from time to time. No prior notice
need be given to any Grantor or to any other Person in the case of any sale of
Collateral that the Collateral Agent determines to be perishable or to be
declining speedily in value or that is customarily sold in any recognized
market, but in any other case the Collateral Agent shall give Grantors no fewer
than ten days prior notice of either the time and place of any public sale of
the Collateral or of the time after which any private sale or other intended
disposition thereof is to be made. Each Grantor waives advertisement of any such
sale and (except to the extent specifically required by the preceding sentence)
waives notice of any kind in respect of any such sale. At any such public sale,
the Collateral Agent or any Secured Party may purchase the Collateral, or any
part thereof, free from any right of redemption, all of which rights each
Grantor hereby waives and releases. After deducting all related expenses, and
after paying all claims, if any, secured by liens having precedence over this
Agreement, the Collateral Agent may apply the net proceeds of each such sale to
or toward the payment of the Obligations, whether or not then due, in such order
and by such division as the Collateral Agent (at its election (or at the
direction of the Required Holders)) may deem advisable. Any excess, to the
extent permitted by law, shall be paid to such Grantor, and the obligors on the
Obligations shall remain liable for any deficiency. In addition, during the
continuance of an Event of Default, the Collateral Agent shall at all times have
the right to obtain new appraisals of each Grantor or the Collateral, the cost
of which shall be paid by such Grantor.

        20.    Maximum Liability of Each Grantor and Rights of
Contribution.    Anything in this Agreement or any other Loan Document to the
contrary notwithstanding, in no event shall the amount of the Obligations
secured by this Agreement by any Grantor exceed the maximum amount that (after
giving effect to the incurring of the obligations hereunder and to any rights to
contribution of such Grantor from other affiliates of the Company) would not
render the rights to payment of the Collateral Agent and the Secured Parties
hereunder void, voidable or avoidable under any applicable fraudulent transfer
law. Grantors hereby agree as among themselves that, in connection with the
payments made hereunder, each Grantor shall have a right of contribution from
each other Grantor in accordance with applicable law. Such contribution rights
shall be waived until such time as the Obligations have been irrevocably paid in
full, and no Grantor shall exercise any such contribution rights until the
Obligations have been irrevocably paid in full.

        21.    Reasonable Care by Collateral Agent.    The Collateral Agent
shall be deemed by each Grantor to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if

18

--------------------------------------------------------------------------------




the Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own similar property.

        22.    Indemnity.    Without duplication of any amounts payable under
any other similar indemnity provision set forth in the Indenture or any other
Indenture Documents, each Grantor shall, jointly and severally: (i) pay all
out-of-pocket costs and expenses of the Collateral Agent incurred in connection
with the administration of and in connection with the preservation of rights
under, and enforcement of, and any renegotiating or restructuring of this
Agreement and any amendment, waiver or consent relating thereto (including,
without limitation, the reasonable fees and disbursements of counsel for the
Collateral Agent); (ii) pay and hold the Collateral Agent and the other Secured
Parties harmless from and against any and all present and future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to this Agreement and
save the Collateral Agent and the other Secured Parties harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay any such taxes, charges or levies; and (iii) indemnify the
Collateral Agent and each of the other Secured Parties, and each of their
respective officers, directors, shareholders, employees, representatives and
agents from and hold each of them harmless against any and all costs, losses,
liabilities, claims, obligations, suits, penalties, judgments, damages or
expenses incurred by or asserted against any of them (whether or not any of them
is designated a party thereto) arising out of or by reason of this Agreement or
any transaction contemplated hereby (including, without limitation, any
investigation, litigation or other proceeding related to this Agreement),
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding. Notwithstanding anything in this Agreement to the contrary, such
Grantor shall not be responsible to the Collateral Agent or any other Secured
Party for any costs, losses, damages, liabilities or expenses which result from
the gross negligence or willful misconduct on the part of such Collateral Agent
or any other Secured Party. Each Grantor's obligations under this Section shall
survive any termination of this Agreement.

        23.    Waiver of Claims.    Except as otherwise provided in this
Agreement or prohibited by law, EACH GRANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION
WITH THE COLLATERAL AGENT'S TAKING POSSESSION OR SALE OR THE COLLATERAL AGENT'S
DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL
PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH
RIGHT WHICH SUCH GRANTOR WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY
STATUTE OF THE UNITED STATES OR OF ANY STATE, and each Grantor hereby further
waives (and releases any cause of action and claim against the Collateral Agent
as a result of), to the fullest extent permitted by law: (a) all damages
occasioned by such taking of possession, collection or sale except any damages
which are the direct result of the Collateral Agent's gross negligence or
willful misconduct; (b) all other requirements as to the time, place and terms
of sale or other requirements with respect to the enforcement of the Collateral
Agent's rights hereunder; (c) demand of performance or other demand, notice of
intent to demand or accelerate, notice of acceleration, presentment, protest,
advertisement or notice of any kind to or upon such Grantor or any other person
or entity; and (d) all rights of redemption, appraisement, valuation, diligence,
stay, extension or moratorium now or hereafter in force under any applicable law
in order to delay the enforcement of this Agreement.

        24.    Interpretation.    Each right, power or privilege specified or
referred to in this Agreement is cumulative and in addition to and not in
limitation of any other rights, powers and privileges that the Collateral Agent
may otherwise have or acquire by operation of law, by contract or otherwise. No
course of dealing by the Collateral Agent in respect of, nor any omission or
delay by the Collateral Agent in the exercise of, any right, power or privilege
shall operate as a waiver thereof, nor shall any

19

--------------------------------------------------------------------------------




single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or of any other right, power or privilege, as
the Collateral Agent may exercise each such right, power or privilege either
independently or concurrently with others and as often and in such order as the
Collateral Agent may deem expedient. No waiver, consent or other agreement shall
be deemed to have been made by the Collateral Agent be binding upon the
Collateral Agent in any case unless specifically granted by the Collateral Agent
in writing, and each such writing shall be strictly construed. The captions to
sections herein are inserted for convenience only and shall be ignored in
interpreting the provisions of this Agreement.

        25.    Notice.    All notices, requests, demands and other
communications provided for hereunder shall be in writing and, if to a Grantor,
mailed or delivered to it, addressed to it at the address specified on the
signature page of this Agreement, if to the Collateral Agent, mailed or
delivered to it, addressed to the address of the Collateral Agent specified on
the signature pages hereof or, as to each party, at such other address as shall
be designated by such party in a written notice to each of the other parties.
All notices, statements, requests, demands and other communications provided for
hereunder shall be deemed to be given or made when delivered or two Business
Days after being deposited in the mail with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that notices from a Grantor to the Collateral
Agent pursuant to any of the provisions hereof shall not be effective until
received by the Collateral Agent.

        26.    Successors and Assigns.    This Agreement shall be binding upon
each Grantor and their respective successors and assigns and shall inure to the
benefit of and be enforceable and exercisable by the Collateral Agent on behalf
of and for the benefit of Secured Parties and their respective successors and
assigns.

        27.    Severability.    If, at any time, one or more provisions of this
Agreement is or becomes invalid, illegal or unenforceable in whole or in part,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

        28.    Termination.    At such time as the Obligations are paid and
performed in full (other than contingent indemnification obligations) or the
Defeasance thereof shall have been consummated, the Grantors shall have the
right to terminate this Agreement. Upon written request of Grantors, the
Collateral Agent shall authorize the filing by the Grantors of appropriate
termination statements, cancel all control agreements and return all physically
pledged Collateral, and Grantors will indemnify the Collateral Agent in all
respects for all costs incurred by the Collateral Agent in connection with such
termination.

        29.    Entire Agreement.    This Agreement integrates all of the terms
and conditions with respect to the Collateral and supersedes all oral
representations and negotiations and prior writings, if any, with respect to the
subject matter hereof.

        30.    Headings; Execution.    The headings and subheadings used herein
are for convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement. This Agreement may be executed by facsimile
signature, which, when so executed and delivered, shall be deemed to be an
original.

        31.    Additional Grantors.    Additional Subsidiaries may become a
party to this Agreement by the execution of a Security Agreement Joinder and
delivery of such other supporting documentation, corporate governance and
authorization documents, and an opinion of counsel, as required by Section 4.16
of the Indenture.

        32.    Intercreditor Agreement.    (a) The Liens granted hereunder in
favor of Collateral Agent for the benefit of the Secured Parties in respect of
the Collateral and the exercise of any right related thereto thereby shall be
subject, in each case, to the terms of the Intercreditor Agreement.

20

--------------------------------------------------------------------------------



        (b)   Notwithstanding anything to the contrary herein, any provision
hereof that requires any Grantor to (i) deliver any Credit Facility Priority
Collateral to the Collateral Agent or (ii) provide that the Collateral Agent
have control over such Collateral may be satisfied by (A) the delivery of such
Collateral by such Grantor to the Administrative Agent for the benefit of the
Lenders and the Collateral Agent for the benefit of the Secured Parties pursuant
to the Intercreditor Agreement and (B) providing that the Administrative Agent
be provided with control with respect to such Collateral of such Grantor for the
benefit of the Lenders and the Collateral Agent for the benefit of the Secured
Parties pursuant to the Intercreditor Agreement.

        30.    Governing Law; Submission to Jurisdiction.    The provisions of
this Agreement and the respective rights and duties of each Grantor, and the
Collateral Agent hereunder shall be governed by and construed in accordance with
New York law, without regard to principles of conflicts of laws. Each Grantor
hereby irrevocably submits to the non-exclusive jurisdiction of any New York
state or federal court sitting in New York county, New York, over any such
action or proceeding arising out of or relating to this Agreement, any Indenture
Document or any related document, and each Grantor hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York state or federal court. Each Grantor hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any such action or proceeding in
any such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise. Each Grantor agrees that a final, nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

[Remainder of page intentionally left blank.]

21

--------------------------------------------------------------------------------



        JURY TRIAL WAIVER.    EACH GRANTOR, TO THE EXTENT PERMITTED BY LAW,
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG GRANTORS, COMPANY,
COLLATERAL AGENT AND THE SECURED PARTIES, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

        IN WITNESS WHEREOF, the undersigned has executed and delivered this
Security Agreement as of the date first written above.

Address:   4820 Eastgate Mall   KRATOS DEFENSE & SECURITY SOLUTIONS, INC     San
Diego, California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


Address:   4820 Eastgate Mall   AI METRIX, INC.     San Diego, California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


Address:   4820 Eastgate Mall   DEFENSE SYSTEMS, INCORPORATED     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

22

--------------------------------------------------------------------------------



Address:   4820 Eastgate Mall   DIGITAL FUSION SOLUTIONS, INC.     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


Address:   4820 Eastgate Mall   DIGITAL FUSION, INC.     San Diego, California
92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


Address:   4820 Eastgate Mall   DTI ASSOCIATES, INC.     San Diego, California
92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


Address:   4820 Eastgate Mall   HAVERSTICK CONSULTING, INC.     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

23

--------------------------------------------------------------------------------



Address:   4820 Eastgate Mall   HAVERSTICK GOVERNMENT SOLUTIONS, INC.     San
Diego, California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


Address:   4820 Eastgate Mall   HGS HOLDINGS, INC.     San Diego, California
92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


Address:   4820 Eastgate Mall   JMA ASSOCIATES, INC.     San Diego, California
92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


Address:   4820 Eastgate Mall   KRATOS COMMERCIAL SOLUTIONS, INC.     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

24

--------------------------------------------------------------------------------



Address:   4820 Eastgate Mall   KRATOS GOVERNMENT SOLUTIONS, INC.     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

Address:   4820 Eastgate Mall   KRATOS MID-ATLANTIC, INC.     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


Address:   4820 Eastgate Mall   KRATOS SOUTHEAST, INC.     San Diego, California
92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


Address:   4820 Eastgate Mall   KRATOS SOUTHWEST, L.P.     San Diego, California
92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

25

--------------------------------------------------------------------------------





Address:   4820 Eastgate Mall   KRATOS TEXAS, INC.     San Diego, California
92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


 
   
   
   
   
Address:   4820 Eastgate Mall   MADISON RESEARCH CORPORATION     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


 
   
   
   
   
Address:   4820 Eastgate Mall   POLEXIS, INC.     San Diego, California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


 
   
   
   
   
Address:   4820 Eastgate Mall   REALITY BASED IT SERVICES, LTD.     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

26

--------------------------------------------------------------------------------



 
   
   
   
   
Address:   4820 Eastgate Mall   ROCKET SUPPORT SERVICES, LLC     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer of HGS Holdings, Inc., Managing Member of
Rocket Support Services, LLC

 


 
   
   
   
   
Address:   4820 Eastgate Mall   SHADOW I, INC.     San Diego, California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


 
   
   
   
   
Address:   4820 Eastgate Mall   SHADOW II, INC.     San Diego, California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


 
   
   
   
   
Address:   4820 Eastgate Mall   SHADOW III, INC.     San Diego, California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

27

--------------------------------------------------------------------------------



 
   
   
   
   
Address:   4820 Eastgate Mall   SUMMIT RESEARCH CORPORATION     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


 
   
   
   
   
Address:   4820 Eastgate Mall   SYS     San Diego, California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


 
   
   
   
   
Address:   4820 Eastgate Mall   WFI NMC CORP.     San Diego, California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


 
   
   
   
   
Address:   4820 Eastgate Mall   CHARLESTON MARINE CONTAINERS, INC.     San
Diego, California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

28

--------------------------------------------------------------------------------



 
   
   
   
   
Address:   4820 Eastgate Mall   DALLASTOWN REALTY I, LLC     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer of Gichner Holdings, Inc., Member and
Manager of Dallastown Realty I, LLC

 


 
   
   
   
   
Address:   4820 Eastgate Mall   DALLASTOWN REALTY II, LLC     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer of Dallastown Realty I, LLC, Member and
Manager of Dallastown Realty II, LLC

 


 
   
   
   
   
Address:   4820 Eastgate Mall   GICHNER HOLDINGS, INC.     San Diego, California
92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

 


 
   
   
   
   
Address:   4820 Eastgate Mall   GICHNER SYSTEMS GROUP, INC.     San Diego,
California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

29

--------------------------------------------------------------------------------






 
   
   
   
   
Address:   4820 Eastgate Mall   GICHNER SYSTEMS INTERNATIONAL, INC.     San
Diego, California 92121
Attention: Legal Department            
 
 
 
 
By:
 
/s/ Deanna H. Lund


--------------------------------------------------------------------------------

            Name:   Deanna H. Lund             Title:   Executive Vice
President & Chief Financial Officer

30

--------------------------------------------------------------------------------



 
   
   
   
   
Address:   Wilmington Trust FSB   WILMINGTON TRUST FSB,     CCS-Corporate
Capital Markets   as Collateral Agent     50 South Sixth Street
Suite 1290
Minneapolis, MN 55402-1544            
 
 
 
 
By:
 
/s/ Jane Schweiger


--------------------------------------------------------------------------------

            Name:   Jane Schweiger             Title:   Vice President

31

--------------------------------------------------------------------------------






EXHIBIT A


GRANTORS


Ai Metrix, Inc.
Defense Systems, Incorporated
Digital Fusion Solutions, Inc.
Digital Fusion, Inc.
DTI Associates, Inc.
Haverstick Consulting, Inc.
Haverstick Government Solutions, Inc.
HGS Holdings, Inc.
JMA Associates, Inc.
Kratos Commercial Solutions, Inc.
Kratos Government Solutions, Inc.
Kratos Mid-Atlantic, Inc.
Kratos Southeast, Inc.
Kratos Southwest, L.P.
Kratos Texas, Inc
Madison Research Corporation
Polexis, Inc.
Reality Based IT Services, Ltd.
Rocket Support Services, LLC
Shadow I, Inc.
Shadow II, Inc.
Shadow III, Inc.
Summit Research Corporation
SYS
WFI NMC Corp.
Charleston Marine Containers Inc.
Dallastown Realty I, LLC
Dallastown Realty II, LLC
Gichner Holdings, Inc.
Gichner Systems Group, Inc.
Gichner Systems International, Inc.


--------------------------------------------------------------------------------




EXHIBIT B


FORM OF
INSTRUMENT OF ASSIGNMENT


ASSIGNMENT OF CLAIMS
[Contract Number]


        FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby
acknowledged, [Company] (the "Company"), does hereby assign, transfer and set
over to Wilmington Trust FSB, as the collateral agent ("Collateral Agent") for
the Secured Parties under that certain Indenture, dated as May 19, 2010 (as the
same may from time to time be amended, restated or otherwise modified, the
"Indenture"), by and among Kratos Defense & Security Solutions, Inc., the
Collateral Agent, and the guarantors party thereto, all its right, title and
interest in and to all payments due under the Contract Number [Contract Number]
(the "Contract") payable by [Customer] to the Company pursuant to the Contract.

        IN WITNESS WHEREOF, the Company has caused this Assignment of Claims to
be executed by its duly authorized officer this      day
of                        , 20    .



  [Company]



 

By:

 

  


--------------------------------------------------------------------------------



      Name:     


--------------------------------------------------------------------------------



      Title:     


--------------------------------------------------------------------------------

        I, [                        ], in my capacity as the [Secretary] of
[Company], do hereby certify that [                        ] is the duly elected
[                        ] of [Company] and that the signature set forth
opposite [her][his] name above is [her][his] genuine signature.



 

By:

 

 


--------------------------------------------------------------------------------



      Name:    


--------------------------------------------------------------------------------



      Title:     


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF
NOTICE OF ASSIGNMENT OF CLAIMS


TO:   [Contract Officer]     [Customer]     [Contract Officer Contact]

        This is in reference to Contract No. [Contract Number], dated [Contract
Date], entered into between [Company] [Company Address] and [Customer] [Contract
Officer Contact], for [Contract Description].

        Moneys due or to become due under the contract described above have been
assigned to the undersigned under the provisions of the Assignment of Claims Act
of 1940, as amended, 31 U.S.C. 3727, 41 U.S.C. 15.

        A true copy of the instrument of assignment executed by the Contractor
on                            , is attached to the original notice.

        Payments due or to become due under this contract should be made to the
undersigned assignee.

        Please return to the undersigned the three enclosed copies of this
notice with appropriate notations showing the date and hour of receipt, and
signed by the person acknowledging receipt on behalf of the addressee.

        Very truly yours,
Address:
 
[            ]
 
WILMINGTON TRUST FSB,
as Collateral Agent
 
 
 
 
By:
 
  


--------------------------------------------------------------------------------

            Name:    


--------------------------------------------------------------------------------

            Title:     


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Acknowledgement


        Receipt is acknowledged of the above notice and of a copy of the
instrument of assignment. They were received at             (a.m.) (p.m.)
on                            , 20    .

  


--------------------------------------------------------------------------------

    [signature]    
 


--------------------------------------------------------------------------------


 
  [title]    
  


--------------------------------------------------------------------------------


 
  On behalf of    
 


--------------------------------------------------------------------------------


 
  [name of addressee of this notice]    

--------------------------------------------------------------------------------






EXHIBIT D


FORM OF
SECURITY AGREEMENT JOINDER


        This SECURITY AGREEMENT JOINDER (as the same may from time to time be
amended, restated, supplemented or otherwise modified, this "Agreement"), is
made as of the [      ] day of [            ,             ] by
[                            ], a [                  ] [                  ]
("New Grantor"), in favor of WILMINGTON TRUST FSB, as the collateral agent
("Collateral Agent"), for the benefit of the Secured Parties (as defined in the
Security Agreement).

        WHEREAS, Kratos Defense & Security Solutions, Inc., a Delaware
corporation (the "Company") entered into an Indenture, dated as of May 19, 2010,
(as amended, restated, supplemented or otherwise modified from time to time, the
"Indenture"), pursuant to which the Company has issued 10% Senior Secured Notes
due June 1, 2017 in a principal amount of $225,000,000 (and, together with any
additional notes that may be issued by the Company from time to time thereunder
or exchanged therefor or for such additional notes, the "Notes");

        WHEREAS, in connection with the Indenture, certain of the Company's
subsidiaries (such subsidiaries, together with the Company, each, a "Grantor"
and, collectively, the "Grantors") entered into that certain Security Agreement,
dated as of May 19, 2010 (as the same may from time to time be amended, restated
or otherwise modified, the "Security Agreement"), pursuant to which the Grantors
granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in and pledge of substantially all of their assets;

        WHEREAS, New Grantor, a subsidiary of the Company, deems it to be in the
direct pecuniary and business interests of New Grantor that the Company continue
to obtain from the Secured Parties the financial accommodations provided for in
the Indenture;

        WHEREAS, New Grantor understands that the Secured Parties are willing to
continue grant such financial accommodations only upon certain terms and
conditions, one of which is that New Grantor grant to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and a collateral
assignment of New Grantor's Collateral, as hereinafter defined, and this
Agreement is being executed and delivered in consideration of each financial
accommodation granted to the Company by the Secured Parties, and for other
valuable consideration;

        WHEREAS, pursuant to Section 5.01 of the Indenture and Section 31 of the
Security Agreement, New Grantor has agreed that, effective on [            ],
[        ] (the "Joinder Effective Date"), New Grantor shall become a party to
the Security Agreement and shall become a "Grantor" thereunder; and

        WHEREAS, except as specifically defined herein, capitalized terms used
herein that are defined in the Security Agreement shall have their respective
meanings ascribed to them in the Security Agreement;

        NOW, THEREFORE, in consideration of the benefits accruing to New
Grantor, the receipt and sufficiency of which are hereby acknowledged, New
Grantor hereby makes the following representations and warranties to the
Collateral Agent and the Secured Parties, covenants to the Collateral Agent and
the Secured Parties, and agrees with the Collateral Agent as follows:

        Section 1.    Assumption and Joinder.    On and after the Joinder
Effective Date:

        (a)   New Grantor hereby irrevocably and unconditionally assumes, agrees
to be liable for, and agrees to perform and observe, each and every one of the
covenants, rights, promises, agreements, terms, conditions, obligations,
appointments, duties and liabilities of a "Grantor" under the Security Agreement
and all of the other Indenture Documents (as defined in the Indenture)
applicable to it as a Grantor under the Security Agreement;

        (b)   New Grantor shall become bound by all representations, warranties,
covenants, provisions and conditions of the Security Agreement and each other
Indenture Document applicable to it as a Grantor

--------------------------------------------------------------------------------




under the Security Agreement, as if New Grantor had been the original party
making such representations, warranties and covenants; and

        (c)   all references to the term "Grantor" in the Security Agreement or
in any other Indenture Document, or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be a reference to, and shall include,
New Grantor.

        Section 2.    Grant of Security Interests.    In consideration of and as
security for the full and complete payment, and performance when due, of all of
the Obligations, New Grantor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all of New Grantor's
Collateral.

        Section 3.    Representations and Warranties of New Grantor.    New
Grantor hereby represents and warrants to Collateral Agent and each Secured
Party that:

        (a)   New Grantor has the requisite corporate power and authority to
enter into this Agreement and to perform its obligations hereunder and under the
Security Agreement and any other Indenture Document to which it is a party. The
execution, delivery and performance of this Agreement by New Grantor and the
performance of its obligations under this Agreement, the Security Agreement, and
any other Indenture Document have been duly authorized by the board of directors
of New Grantor and no other corporate proceedings on the part of New Grantor are
necessary to authorize the execution, delivery or performance of this Agreement,
the transactions contemplated hereby or the performance of its obligations under
this Agreement, the Security Agreement or any other Indenture Document. This
Agreement has been duly executed and delivered by New Grantor. This Agreement,
the Security Agreement and each Indenture Document constitutes the legal, valid
and binding obligation of New Grantor enforceable against it in accordance with
its respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally and by general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity.

        (b)   Attached hereto as Exhibit A are supplemental schedules to the
Indenture, which schedules set forth the information required by the Indenture
with respect to New Grantor.

        (c)   Each of the representations and warranties set forth in the
Security Agreement are true and correct in all material respects on as and as of
the date hereof as such representations and warranties apply to New Grantor
(except to the extent that any such representations and warranties expressly
relate to an earlier date) with the same force and effect as if made on the date
hereof.

        Section 4.    Further Assurances.    At any time and from time to time,
upon Collateral Agent's request and at the sole expense of New Grantor, New
Grantor will promptly and duly execute and deliver to Collateral Agent any and
all further instruments and documents and take such further action as Collateral
Agent reasonably deems necessary or appropriate to effect the purposes of this
Agreement.

        Section 5.    Notice.    All notices, requests, demands and other
communications to New Grantor provided for under the Security Agreement and any
other Indenture Document shall be addressed to New Grantor at the address
specified on the signature page of this Agreement, or at such other address as
shall be designated by New Grantor in a written notice to Collateral Agent and
the Secured Parties.

        Section 6.    Binding Nature of Agreement.    All provisions of the
Security Agreement and the other Indenture Documents shall remain in full force
and effect and be unaffected hereby. This Agreement shall be binding upon New
Grantor and shall inure to the benefit of Collateral Agent and the Secured
Parties, and their respective successors and permitted assigns.

        Section 7.    Miscellaneous.    This Agreement may be executed by
facsimile signature, that, when so executed and delivered, shall be deemed to be
an original.

--------------------------------------------------------------------------------



        Section 8.    Governing Law.    This Agreement shall be construed in
accordance with, and governed by, the laws of the State of New York, without
regard to principles of conflicts of laws.

[Remainder of page left intentionally blank]

--------------------------------------------------------------------------------



        JURY TRIAL WAIVER.    NEW GRANTOR HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AMONG NEW GRANTOR, THE COMPANY, COLLATERAL AGENT AND THE SECURED
PARTIES, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

        IN WITNESS WHEREOF, the undersigned have executed and delivered this
Security Agreement Joinder as of the date first written above.

Address:    


--------------------------------------------------------------------------------

  [NEW GRANTOR]       


--------------------------------------------------------------------------------

                 


--------------------------------------------------------------------------------

  By:       

--------------------------------------------------------------------------------

    Attention:     


--------------------------------------------------------------------------------

      Name:       

--------------------------------------------------------------------------------

                Title:     


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






EXHIBIT E


ISSUERS

Kratos Defense & Security Solutions, Inc.

PLEDGED INTERESTS


Pledgor
  Issuer   Jurisdiction   Shares   Certificate
Number   Ownership
Percentage

Kratos Defense & Security Solutions, Inc. 

  Kratos Commercial Solutions, Inc.   DE   1,000   0002   100%

Kratos Defense & Security Solutions, Inc. 

 

SYS

 

CA

 

1,000

 

0001

 

100%

Kratos Defense & Security Solutions, Inc. 

 

Digital Fusion, Inc.

 

DE

 

1,000

 

0001

 

100%

Kratos Defense & Security Solutions, Inc. 

 

Kratos Government Solutions, Inc.

 

DE

 

100

 

0002

 

100%

Kratos Defense & Security Solutions, Inc. 

 

Gichner Holdings, Inc.

 

DE

 

16

 

113,125

 

100%



                  Common
Stock

Kratos Defense & Security Solutions, Inc. 

 

Gichner Holdings, Inc.

 

DE

 

PA-15

 

10,868.75

 

100%



                  Series A
Preferred
Stock

Kratos Defense & Security Solutions, Inc. 

 

Gichner Holdings, Inc.

 

DE

 

PB-31

 

240,000

 

100%



                  Series B
Preferred
Stock

Kratos Commercial Solutions, Inc. 

 

Kratos Mid-Atlantic, Inc.

 

DE

 

1,870

 

0017

 

100%

Kratos Commercial Solutions, Inc. 

 

Kratos Southeast, Inc.

 

GA

 

511

 

0011

 

100%

Kratos Commercial Solutions, Inc. 

 

Kratos Texas, Inc.

 

TX

 

10,000

 

0008

 

100%

Kratos Commercial Solutions, Inc. 

 

WFI NMC Corp.

 

DE

 

1,000

 

0005

 

100%

Kratos Texas, Inc. 

 

Kratos Southwest L.P.

 

TX

 

n/a

 

n/a

 

1%

WFI NMC Corp. 

 

Kratos Southwest L.P.

 

TX

 

n/a

 

n/a

 

99%

SYS

 

Ai Metrix, Inc.

 

DE

 

1,000

 

001

 

100%

SYS

 

Polexis, Inc.

 

CA

 

5,000

 

1

 

100%

SYS

 

Reality Based IT Services Ltd.

 

MD

 

10

 

1

 

100%

--------------------------------------------------------------------------------



Pledgor
  Issuer   Jurisdiction   Shares   Certificate
Number   Ownership
Percentage

SYS

 

Shadow I, Inc.

 

CA

 

1,000

 

1

 

100%

SYS

 

Shadow II, Inc.

 

CA

 

1,000

 

1

 

100%

SYS

 

Shadow III, Inc.

 

CA

 

1,000

 

1

 

100%

Digital Fusion, Inc. 

 

Digital Fusion Solutions, Inc.

 

FL

 

3,500,000

 

0007

 

100%

Digital Fusion, Inc. 

 

Summit Research Corporation

 

AL

 

80,000

 

0001

 

100%

Kratos Government Solutions, Inc. 

 

Defense Systems, Incorporated

 

VA

 

3,000

 

0002

 

100%

Kratos Government Solutions, Inc. 

 

Haverstick Consulting, Inc.

 

IN

 

1,000

 

0001

 

100%

Kratos Government Solutions, Inc. 

 

JMA Associates, Inc.

 

DE

 

7,000,000

 

0005

 

100%

Kratos Government Solutions, Inc. 

 

Madison Research Corporation

 

AL

 

1,000

 

0013

 

100%

Haverstick Consulting, Inc. 

 

HGS Holdings, Inc.

 

IN

 

1,000

 

1

 

100%

HGS Holdings, Inc. 

 

DTI Associates, Inc.

 

VA

 

2,000

 

21

 

100%



          1,420   22    



          200   23    



          200   24    



          140   25    



          40   26    

HGS Holdings, Inc. 

 

Haverstick Government Solutions, Inc.

 

OH

 

850

 

2

 

100%

HGS Holdings, Inc. 

 

Rocket Support Services, LLC

 

IN

 

1,000

 

n/a

 

100%

Gichner Holdings, Inc. 

 

Gichner Systems, Inc.

 

DE

 

100

 

1

 

100%

Gichner Holdings, Inc. 

 

Dallastown Realty I, LLC

 

DE

 

n/a

 

n/a

 

100%

Gichner Systems, Inc. 

 

Charleston Marine Containers Inc.

 

DE

 

100

 

2

 

100%

Gichner Systems, Inc. 

 

Gichner Systems International, Inc.

 

DE

 

1,000

 

5

 

100%

Gichner Systems International, Inc. 

 

Gichner Europe Limited

 

U.K.

 

650

 

1

 

100%*



          350   2    

Dallastown Realty I, LLC

 

Dallastown Realty II, LLC

 

DE

 

n/a

 

n/a

 

100%

--------------------------------------------------------------------------------

*100% of non-voting shares and equity interests and 65% of voting shares or
equity interest constitute Pledged Securities

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF
INTELLECTUAL PROPERTY SECURITY AGREEMENT


--------------------------------------------------------------------------------




PLEDGED NOTES

Kratos Intercompany Notes


Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Defense & Security Solutions, Inc.

  Laura Siegal, Vice President & Corporate Controller   Kratos Government
Solutions, Inc.   Deanna Lund, SVP, CFO & Treasurer   $ 120,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
15,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
15,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
20,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
120,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

Kratos Southwest, L.P.

 

By its General Partner: WFI NMC Corp:
By: Laura Siegal, Vice President & Corporate Controller

  $ 15,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
80,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
50,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, Sr. VP & CFO

 
$
10,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
75,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

  $ 10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Southwest, L.P.

 

By its General Partner: WFI NMC Corp:
By: Laura Siegal, Vice President & Corporate Controller

 
$
10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

WFl NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

  $ 10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Government Solutions, Inc,

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
120,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
50,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Southwest, L.P.

 

By its General Partner: WFI NMC Corp:
By: Laura Siegal, Vice President & Corporate Controller

 
$
10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------





Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Madison Research Corporation

  Deanna Lund, SVP, CFO & Treasurer   WFI NMC Corp.   Laura L. Siegal, VP,
Corporate Controller, Secretary & Treasurer   $ 10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 
$
10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
15,000,000  

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
75,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

  $ 10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southwest, L P.

 

By its General Partner WFI NMC Corp:
By: Laura Siegal, Vice President & Corporate Controller

 
$
10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Commercial Solutions, Inc,

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

WFI NMC Corp,

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

  $ 10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Commercial Solutions, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
50,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

  $ 10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp:
By: Laura Siegal, Vice President & Corporate Controller

 
$
10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Digital Fusion, inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 
$
10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------





Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Mid-Atlantic, Inc. 

  Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer   Kratos
Defense & Security Solutions, Inc.   Laura Siegal, Vice President & Corporate
Controller   $ 15,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Mid-Atlantic, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Southeast, inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

  $ 10,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 
$
10,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Southeast, inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
20,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

  $ 10,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Southeast, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
40,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
60,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 
$
10,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

  $ 10,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 
$
20,000,000  

Haverstick Consulting, Inc,

 

Deanna Lund, SVP, CFO & Treasurer

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
120,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Haverstick Consulting, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

Haverstick Government Solutions, Inc,

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

  $ 10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Texas, Inc,

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

JMA Associates inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------





Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

HGS Holdings, Inc,

  Deanna Lund, SVP, CFO   Kratos Commercial Solutions, Inc.   Laura L. Siegal,
VP, Corporate Controller, Secretary & Treasurer   $ 10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

HGS Holdings, Inc. 

 

Deanna Lund, SVP, CFO

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp: Laura Siege, Vice President & Corporate
Controller

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

  $ 10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
50,000,000  

Haverstick Government Solutions, Inc. 

 

Deanna Lund, SVP, CFO

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

  $ 10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

SYS, Inc,

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 
$
20,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

  $ 10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
60,000,000  

DTI Associates, Inc,

 

Deanna Lund, SVP, CFO

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

DTI Associates, Inc. 

 

Deanna Lund, SVP, CFO

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------





Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Southwest, L.P. 

  By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller   Rocket Support Services, LLC   By its Manager: HGS Holdings, Inc.:
Deanna Lund, SVP & CFO   $ 10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
15,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

  $ 10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Southwest, L.P. 

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000 _,  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

  $ 10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Commercial Solutions, Inc,

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

  $ 10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Government Solutions, inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Kratos Texas, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 
$
10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

SYS, Inc.

 

Laura L, Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 
$
10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

  $ 10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Government Solutions, Inc,

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------





Company
  Signatory for
Lender, with Title   Issuer   Signatory for Borrower,
with Title   Maximum Amount  

WFI NMC Corp. 

  Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer   HGS
Holdings, Inc.   Deanna Lund, SVP, CFO   $ 10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

WFI NMC Corp. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 
$
10,000,000  

WFI NMC Corp,

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for Borrower,
with Title   Maximum Amount  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

  $ 80,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for Borrower,
with Title   Maximum Amount  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

  $ 10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

SYS, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 
$
10,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
50,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for Borrower,
with Title   Maximum Amount  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

  $ 10,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Commercial Solutions, inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Digital Fusion, inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Digital Fusion, Inc,

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for Borrower,
with Title   Maximum Amount  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

  $ 10,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Digital Fusion, Inc. 

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
0,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------





Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Rocket Support Services, LLC

  By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO   Kratos Commercial
Solutions, Inc.   Laura L. Siegal, VP, Corporate Controller, Secretary &
Treasurer   $ 10,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, inc.: Deanna Lund, SVP & CFO

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
20,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

DTI Associates, Inc,

 

Deanna Lund, SVP, CFO

 
$
20,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 
$
10,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

  $ 10,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Government Solutions, Inc,

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Haverstick Consulting, inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

  $ 10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Digital Fusion, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

JMA Associates, Inc. 

 

Deanna Lund, SVP, CFO & Treasurer

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 
$
10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Defense & Security Solutions, Inc.

 

Laura Siegal, Vice President & Corporate Controller

 
$
10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Government Solutions, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

Madison Research Corporation

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Commercial Solutions, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

  $ 10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Mid-Atlantic, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
0,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Southeast, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

Haverstick Consulting, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

HGS Holdings, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

Haverstick Government Solutions, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

DTI Associates, Inc.

 

Deanna Lund, SVP, CFO

 
$
10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Southwest, L.P.

 

By its General Partner WFI NMC Corp: Laura Siegal, Vice President & Corporate
Controller

 
$
10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

Kratos Texas, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

WFI NMC Corp.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

SYS, Inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------



Company
  Signatory for
Lender, with Title   Issuer   Signatory for
Borrower, with Title   Maximum
Amount  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

Digital Fusion, inc.

 

Laura L. Siegal, VP, Corporate Controller, Secretary & Treasurer

  $ 10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

Rocket Support Services, LLC

 

By its Manager: HGS Holdings, Inc.: Deanna Lund, SVP & CFO

 
$
10,000,000  

Defense Systems, Incorporated

 

Deanna Lund, SVP, CFO & Treasurer

 

JMA Associates, Inc.

 

Deanna Lund, SVP, CFO & Treasurer

 
$
10,000,000  

--------------------------------------------------------------------------------






SCHEDULE 4.4


CORPORATE EXISTENCE; SUBSIDIARIES; FOREIGN QUALIFICATION


Company
  State of Formation/
Foreign
Qualification(s),
if applicable   Ownership   Address of
Chief Executive
Office

Kratos Defense & Security Solutions, Inc. 

  Delaware
Foreign qualification: California   Publicly held company   4820 Eastgate Mall,
San Diego, CA 92121

Gichner Holdings, Inc. 

 

Delaware
Foreign qualification: Pennsylvania

 

100% owned by Borrower

 

490 East Locust Street, Dallastown, Pennsylvania 17313

Digital Fusion, Inc. 

 

Delaware
Foreign Qualification: Alabama

 

100% owned by Borrower

 

5030 Bradford Drive, Building 1, Suite 210
Huntsville, AL 35805

Kratos Commercial Solutions, Inc. 

 

Delaware
Foreign Qualification: California

 

100% owned by Borrower

 

4820 Eastgate Mall,
San Diego, CA 92121

Kratos Government Solutions, Inc. 

 

Delaware
Foreign Qualification: California

 

100% owned by Borrower

 

4820 Eastgate Mall,
San Diego, CA 92121

SYS

 

California

 

100% owned by Borrower

 

4820 Eastgate Mall,
San Diego, CA 92121

WFI Argentina S.A. (Dormant Subsidiary)

 

Argentina

 

100% owned by Borrower

 

n/a

Beijing WanFeng United Wireless Technology Consulting Co. (Dormant Subsidiary)

 

China

 

100% owned by Borrower

 

n/a

Wireless Facilities, Inc./Entel (Dormant Subsidiary)

 

Delaware

 

100% owned by Borrower

 

n/a

Posinet, Inc. (Dormant Subsidiary)

 

Delaware

 

100% owned by Borrower

 

n/a

WFI India Private Limited(Dormant Subsidiary)

 

India

 

100% owned by Borrower

 

n/a

WFI Uruguay S.A. (Dormant Subsidiary)

 

Uruguay

 

100% owned by Borrower

 

n/a

Wireless Facilities International, Spain S.L. (Dormant Subsidiary)

 

Spain

 

100% owned by Borrower

 

n/a

WFI UK Limited (Dormant Subsidiary)

 

UK

 

100% owned by Borrower

 

n/a

--------------------------------------------------------------------------------



Company
  State of Formation/
Foreign
Qualification(s),
if applicable   Ownership   Address of
Chief Executive
Office

Wireless Facilities International Singapore PTE LTD (Dormant Subsidiary)

 

Singapore

 

100% owned by Borrower

 

n/a

Digital Fusion Solutions, Inc. 

 

Florida
Foreign Qualification: Alabama

 

100% owned by Digital Fusion, Inc.

 

5030 Bradford Drive, Building 1, Suite 210
Huntsville, AL 35805

Summit Research Corporation

 

Alabama

 

100% owned by Digital Fusion, Inc.

 

5030 Bradford Drive, Building 1, Suite 210
Huntsville, AL 35805

Charleston Marine Containers Inc. 

 

Delaware
Foreign qualification: South Carolina

 

100% owned by Gichner Holdings, Inc.

 

490 East Locust Street, Dallastown, Pennsylvania 17313

Dallastown Realty I, LLC

 

Delaware
Foreign qualification: Pennsylvania

 

100% owned by Gichner Holdings, Inc.

 

490 East Locust Street, Dallastown, Pennsylvania 17313

Dallastown Realty II, LLC

 

Delaware
Foreign Qualification: Pennsylvania

 

100% owned by Gichner Holdings, Inc.

 

490 East Locust Street, Dallastown, Pennsylvania 17313

Gichner Europe Limited

 

U.K.

 

100% owned by Gichner Holdings, Inc.

 

490 East Locust Street, Dallastown, Pennsylvania 17313

Gichner Systems Group, Inc. 

 

Delaware
Foreign qualification: Pennsylvania

 

100% owned by Gichner Holdings, Inc.

 

490 East Locust Street, Dallastown, Pennsylvania 17313

Gichner Systems International, Inc. 

 

Delaware
Foreign qualification: Pennsylvania

 

100% owned by Gichner Holdings, Inc.

 

490 East Locust Street, Dallastown, Pennsylvania 17313

HGS Holdings, Inc. 

 

Indiana

 

100% owned by Haverstick Consulting, Inc.

 

6270 Corporate Drive, Suite 100
Indianapolis, IN 46278

DTI Associates, Inc. 

 

Virginia

 

100% owned by HGS Holdings, Inc.

 

2920 South Glebe Road
Arlington, VA 22206

Haverstick Government Solutions, Inc. 

 

Ohio

 

100% owned by HGS Holdings, Inc.

 

2900 Presidential Drive, Suite 260
Fairborn, OH 45324

Rocket Support Services, LLC

 

Indiana

 

100% owned by HGS Holdings, Inc.

 

2409 Peppermill Dr., Suite A
Glen Burnie, Maryland 21061-3267

Kratos Mid-Atlantic, Inc. 

 

Delaware

 

100% owned by Kratos Commercial Solutions, Inc.

 

1100 First State Boulevard, Wilmington, DE 19804

--------------------------------------------------------------------------------



Company
  State of Formation/
Foreign
Qualification(s),
if applicable   Ownership   Address of
Chief Executive
Office

Kratos Southeast, Inc. 

 

Georgia

 

100% owned by Kratos Commercial Solutions, Inc.

 

840 Franklin Court SE, Marietta, GA 30067

Kratos Texas, Inc. 

 

Texas

 

100% owned by Kratos Commercial Solutions, Inc.

 

9203 Emmott Road, Houston, TX 77040

WFI NMC Corp. 

 

Delaware

 

100% owned by Kratos Commercial Solutions, Inc.

 

4820 Eastgate Mall,
San Diego, CA 92121

Defense Systems, Incorporated

 

Virginia

 

100% owned by Kratos Government Solutions, Inc.

 

4820 Eastgate Mall,
San Diego, CA 92121

Haverstick Consulting, Inc. 

 

Indiana

 

100% owned by Kratos Government Solutions, Inc.

 

6270 Corporate Drive, Suite 100
Indianapolis, IN 46278

JMA Associates, Inc d/b/a TLA Associates

 

Delaware
Foreign Qualification: Virginia

 

100% owned by Kratos Government Solutions, Inc.

 

6412 Beulah Street, Alexandria, VA 22310

Madison Research Corporation

 

Alabama

 

100% owned by Kratos Government Solutions, Inc.

 

401 Wynn Drive,
Huntsville, AL 38505

Ai Metrix, Inc. 

 

Delaware
Foreign Qualification: California

 

100% owned by SYS

 

4820 Eastgate Mall,
San Diego, CA 92121

Polexis, Inc. 

 

California

 

100% owned by SYS

 

4820 Eastgate Mall,
San Diego, CA 92121

Reality Based IT Services, Ltd. 

 

Maryland

 

100% owned by SYS

 

4820 Eastgate Mall,
San Diego, CA 92121

Shadow I, Inc. 

 

California

 

100% owned by SYS

 

4820 Eastgate Mall,
San Diego, CA 92121

Shadow II, Inc.,

 

California

 

100% owned by SYS

 

4820 Eastgate Mall,
San Diego, CA 92121

Shadow III, Inc. 

 

California

 

100% owned by SYS

 

4820 Eastgate Mall,
San Diego, CA 92121

Kratos Southwest L.P. 

 

Texas

 

99% LP Interest held by WFI NMC Corp

1% GP Interest held by Kratos Texas, Inc.

 

9203 Emmott Road, Houston, TX 77040

--------------------------------------------------------------------------------






LOCATIONS


Company
  Chief Executive Office   Other Location(s)   Owned/Leased

Ai Metrix, Inc. 

  4820 Eastgate Mall,
San Diego, CA 92121       All premises leased.

Charleston Marine Containers Inc. 

 

490 East Locust Street, Dallastown, Pennsylvania 17313

 

Portions of 110-Building of Charleston Naval Complex, North Charleston, South
Carolina

 

All premises leased.

Dallastown Realty I, LLC

 

490 East Locust Street, Dallastown, Pennsylvania 17313

     

All premises leased.

Dallastown Realty II, LLC

 

490 East Locust Street, Dallastown, Pennsylvania 17313

     

Chief Executive Office owned.

Defense Systems, Incorporated

 

4820 Eastgate Mall,
San Diego, CA 92121

     

All premises leased.

Digital Fusion Solutions, Inc. 

 

5030 Bradford Dr.
Bldg. 1, Suite 210
Huntsville, AL 35805

 

330 Wynn Drive
Huntsville, AL 35805
5 Butterfield Trail
Suite A El Paso,
TX 79906

 

All premises leased.

Digital Fusion, Inc. 

 

5030 Bradford Dr.
Bldg. 1, Suite 210
Huntsville, AL 35805

     

All premises leased.

DTI Associates, Inc. 

 

2920 South Glebe Road
Arlington, VA 22206

 

1800 K St., NW
Washington, DC 20006

17117 Dahlgren Rd.
Dahlgren, VA 22485

810 Potomac Ave.
Washington, DC 20003

2409 Peppermill Dr.
Glen Burnie, MD 21061

3225 Turtle Creek
Blvd. #1803
Dallas, TX 75219

 

All premises leased.

Gichner Holdings, Inc. 

 

490 East Locust Street, Dallastown, Pennsylvania 17313

     

All premises leased.

Gichner Systems Group, Inc. 

 

490 East Locust Street, Dallastown, Pennsylvania 17313

 

631 South Richland Avenue, York, Pennsylvania 17403

 

All premises leased.

--------------------------------------------------------------------------------



Company
  Chief Executive Office   Other Location(s)   Owned/Leased

Gichner Systems International, Inc. 

 

490 East Locust Street, Dallastown, Pennsylvania 17313

     

All premises leased.

Haverstick Consulting, Inc. 

 

6270 Corporate Dr.
Indianapolis, IN 46278

     

All premises leased.

Haverstick Government Solutions, Inc. 

 

2900 Presidential Drive,
Suite 260
Fairborn, OH 45324

     

All premises leased.

HGS Holdings, Inc. 

 

6270 Corporate Drive,
Suite 100
Indianapolis, IN 46278

     

All premises leased.

JMA Associates, Inc d/b/a TLA Associates

 

6412 Beulah Street, Alexandria, VA 22310

 

113136 Saticoy Street
Units J and K
Los Angeles, CA 96105

 

All premises leased.

Kratos Commercial Solutions, Inc. 

 

4820 Eastgate Mall,
San Diego, CA 92121

     

All premises leased.

Kratos Defense & Security Solutions, Inc. 

 

4820 Eastgate Mall,
San Diego, CA 92121

 

11440 Commerce
Park Dr., Ste 400
Reston, VA 20191

2701 W. Plano Parkway, Plano, TX. 75075

 

All premises leased.

Kratos Government Solutions, Inc. 

 

4820 Eastgate Mall,
San Diego, CA 92121

 

Suites at 194
1030 Jimmy Dyess Parkway
Augusta GA

1701 Pacific Avenue
Suite 290
Oxnard, CA 93033

Pacific Guardian Center
Makai Tower
733 Bishop Street
Suite 2555
Honolulu, HI 96813

98-723 Kuahao Pl
Unit A-8
Pearl City, HI 96782

Suites at 194
1030 Jimmy Dyess Parkway
Augusta GA

 

All premises leased.

Kratos Mid-Atlantic, Inc. 

 

1100 First State Blvd
Newport, DE 19804

 

6981 Gateway Court
Manassas, VA 20109

 

All premises leased.

--------------------------------------------------------------------------------



Company
  Chief Executive Office   Other Location(s)   Owned/Leased

Kratos Southeast, Inc. 

 

840 Franklin Court SE, Marietta, GA 30067

     

All premises leased.

Kratos Southwest L.P. 

 

9203 Emmott Road, Houston, TX 77040

 

9207 Emmott Rd. Houston,
Tx 77040

 

All premises leased.

Kratos Texas, Inc. 

 

9203 Emmott Road, Houston, TX 77040

     

All premises leased.

Madison Research Corporation

 

401 Wynn Drive,
Huntsville, AL 38505

 

4904 Research Drive, Huntsville, AL 35805

 

All premises leased.

Polexis, Inc. 

 

4820 Eastgate Mall,
San Diego, CA 92121

     

All premises leased.

Reality Based IT Services, Ltd. 

 

4820 Eastgate Mall,
San Diego, CA 92121

     

All premises leased.

Rocket Support Services, LLC

 

2409 Peppermill Dr.,
Suite A Glen Burnie,
Maryland 21061-3267

 

Bailee:
ATK Tactical Systems, Inc., 210 State Route 956, Rocket Center, WV 26726-3548

 

All premises leased.

Shadow I, Inc. 

 

4820 Eastgate Mall,
San Diego, CA 92121

     

All premises leased.

Shadow II, Inc. 

 

4820 Eastgate Mall,
San Diego, CA 92121

 

9880 Carroll Canyon Road, San Diego, CA 92123

 

All premises leased.

Shadow III, Inc. 

 

4820 Eastgate Mall,
San Diego, CA 92121

     

All premises leased.

Summit Research Corporation

 

5030 Bradford Drive, Building 1, Suite 210
Huntsville, AL 35805

     

All premises leased.

SYS

 

4820 Eastgate Mall,
San Diego, CA 92121

 

9745 Business Park Ave.,
San Diego, CA 92131
9880 Carroll Canyon Road,
San Diego, CA 92123

 

All premises leased.

WFI NMC Corp. 

 

4820 Eastgate Mall,
San Diego, CA 92121

     

All premises leased.

--------------------------------------------------------------------------------






SCHEDULE 4.9


ASSIGNED GOVERNMENT CONTRACTS


        See Attachment 4.9 (Excel spreadsheet of Assigned Government Contracts)

--------------------------------------------------------------------------------






SCHEDULE 4.11


INTELLECTUAL PROPERTY


COPYRIGHTS

Company
  Copyrights   Registration Date   Status   Registration No.

Defense Systems, Inc. 

  OPSEC training plan   October 28, 1993   Active   TXu602108

Madison Research Corporation

 

INSIGHT

 

May, 27, 1997

 

Active

 

TX4607020

Summit Research Corporation

 

Charts (compact disc and user manual)

 

October 15, 2002

 

Active

 

TXu1071666

PATENTS

Company
  Patent   Registration Date   Status   Patent No.

Charleston Marine Containers, Inc. 

  Container   January 30, 2007   Active   D536154

Charleston Marine Containers, Inc. 

 

Method and Device for Adapting a Cargo Container to Directly Interface with an
Aircraft Cargo Bay

 

August 7, 2007

 

Active

 

7,252,468

Charleston Marine Containers, Inc. 

 

Container
(Tricon V)

 

July 3, 2007

 

Active

 

D546,023

Charleston Marine Containers, Inc. 

 

Container
(Tricon III)

 

December 19, 2006

 

Active

 

D533,979

Charleston Marine Containers, Inc. 

 

Container
(Tricon IV)

 

December 19, 2006

 

Active

 

D533,978

Charleston Marine Containers, Inc. 

 

Method and Device for Adapting a Cargo Container to Directly Interface with an
Aircraft Cargo Bay

 

October 24, 2006

 

Active

 

7,125,212

Charleston Marine Containers, Inc. 

 

Shipping Container (Tricon II)

 

March 1, 2005

 

Active

 

D502,547

Charleston Marine Containers, Inc. 

 

Container (Quadcon II)

 

December 26, 2006

 

Active

 

D534,330

Charleston Marine Containers, Inc. 

 

European (LSA)

 

July 12, 2006

     

1,499,543
[European patent]

Digital Fusion, Inc. 

 

System and Method for Optically Co-Registering Pixels

 

August 12, 2008

     

12/190447
(Application No.)

Gichner Systems Group, Inc. 

 

Instrument Case

 

February 3, 1998

 

Active

 

D390198

Gichner Systems Group, Inc. 

 

Enclosure for Housing Electronic Components

 

June 4, 1991

     

5,020,866

Gichner Systems Group, Inc. 

 

Cabinet for Electronic Components

 

February 17, 1998

 

Active

 

D390835

Gichner Systems Group, Inc. 

 

Expandable Shelter System

 

September 2, 2008

 

Active

 

7,418,802

--------------------------------------------------------------------------------



Company
  Patent   Registration Date   Status   Patent No.

Gichner Systems Group, Inc. 

 

Cabinet for Providing EMI/RFI Shielding

 

May 22, 1991

     

EP428335
[European patent]

Gichner Systems Group, Inc. 

 

Gasket for Providing MEI/FRI Shielding

 

May 15, 1991

     

EP427550
[European patent]

Gichner Systems Group, Inc. 

 

Expandable Shelter System

 

September 7, 2006
(Application Date)

 

Pending

 

11/517541
(Application No.)

SYS

 

Flow Measuring Device Based on a Predetermined Class of Liquid

 

August 26, 3003

 

Active

 

6,609,431

SYS

 

Systems and Methods for Sensing Pressure

 

February 15, 2005

 

Active

 

6,856,251

SYS

 

Sensor Having Improved Selectivity

 

March 8, 2005

 

Active

 

6,864,692

SYS

 

Fixed Parallel Plate Mems Capacitor Microsensor and Microsensor Array and Method
of Making Same

 

October 3, 2006

 

Active

 

7,115,969

SYS [not assigned to SYS by the inventors]

 

Sensor and Sensor Array Having Improved Selectivity

 

December 20, 2005

 

Active

 

6,977,511

SYS Technologies

 

Continuously Adaptive Digital Video Compression System and Method for a Web
Streamer

 

July 18, 2000

 

Active

 

6,091,777

PATENT LICENSES

(1)Kratos Defense & Security Solutions, Inc., has entered into a Chemical Sensor
and Detector License Agreement with Seacost Science dated August 25, 2003.

(2)SYS has entered into Patent License Agreement with Thompson Design effective
September 14, 2007.

--------------------------------------------------------------------------------



TRADEMARKS

Company
  Trademark   Filing Date   Registration
Date   Status   Registration No.

Ai Metrix, Inc. 

  [Star Design]   November 4, 2005   November 14, 2006   Live   3,170,480

Ai Metrix, Inc. 

 

Neuralstar

 

May 20, 2005

 

November 14, 2006

 

Live

 

3,170,447

Ai Metrix, Inc. 

 

Doppler Vue

 

May 23, 2002

 

July 27, 2004

 

Live

 

2,867,365

Charleston Marine Containers, Inc. 

 

Bicold

 

January 9, 2009

 

N/A

 

Pending; Published for Opposition

 

77/646,381
(Serial No.)

Charleston Marine Containers, Inc. 

 

Quadcold (trademark)

 

August 16, 2005

 

November 6, 2007

 

Live

 

3,331,374

Charleston Marine Containers, Inc. 

 

Tricold (trademark)

 

August 16, 2005

 

August 1, 2006

 

Live

 

3,123,564

Charleston Marine Containers, Inc. 

 

Dura-Move

 

September 14, 2004

 

Apil 11, 2006

 

Live

 

3,080,275

Charleston Marine Containers, Inc. 

 

LSA

 

May 15, 2002

 

June 15, 2004

 

Live

 

2,854,549

Haverstick Consulting, Inc. 

 

Haverstick Government Solutions

 

October 1, 2003

 

March 8, 2005

 

Live

 

2,932,039

Haverstick Consulting, Inc. 

 

Haverstick

 

April 16, 2003

 

March 8, 2005

 

Live

 

2,932,023

Haverstick Consulting, Inc. 

 

H (design only)

 

April 16, 2003

 

August 31, 2004

 

Live

 

2,878,655

Haverstick Consulting, Inc. 

 

H Haverstick Consulting

 

July 18, 2001

 

February 3, 2004

 

Live

 

2,811,184

JMA Associates

 

Ambassador to the Gulf Coast

     

December 9, 2004

 

Live

 

T20,041,570 (Florida State Registration)

Kratos Defense and Security Solutions, Inc. 

 

Kratos

 

April 15, 2010

 

N/A

 

Pending; New Application

 

85/015,106
(Serial Number)

Kratos Defense & Security Solutions, Inc. 

 

Kratos Defense & Security Solutions (and design)

 

August 29, 2007

 

May 26, 2009

 

Live

 

3,627,791

Kratos Defense & Security Solutions, Inc. 

 

Kratos

 

August 29, 2007

 

June 16, 2009

 

Live

 

3,640,405

Kratos Defense & Security Solutions, Inc. 

 

From Strength to Success

 

August 29, 2007

 

May 19, 2009

 

Live

 

3,623,755

Kratos Defense & Security Solutions, Inc. 

 

Kratos Defense

 

August 29, 2007

 

June 16, 2009

 

Live

 

3,640,404

Kratos Defense & Security Solutions, Inc. 

 

Kratos Defense & Security Solutions

 

August 6, 2007

 

March 17, 2009

 

Live

 

3,592,182

--------------------------------------------------------------------------------



Company
  Trademark   Filing Date   Registration
Date   Status   Registration No.

Kratos Defense & Security Solutions, Inc. 

 

Kratos Defense & Security Solutions

 

August 6, 2007

 

March 17, 2009

 

Live

 

3,592,181

Kratos Defense & Security Solutions, Inc. 

 

Kratos Defense & Security Solutions

 

August 6, 2007

     

Pending—Published for Opposition

 

77/248,436

Kratos Defense & Security Solutions, Inc. 

 

Kratos Defense & Security Solutions

 

August 6, 2007

 

August 4, 2009

 

Live

 

3,664,225

Kratos Defense & Security Solutions, Inc. 

 

Kratos Defense & Security Solutions

 

August 6, 2007

 

November 24, 2009

 

Live

 

3,715,806

Kratos Defense & Security Solutions, Inc. 

 

Kratos

 

August 6, 2007

 

May 19, 2009

 

Live

 

3,623,711

Madison Research Corporation

 

Kratos Madison Research

     

March 16, 2009

 

Live

 

AL 111365
(Alabama State Registration)

Polexis, Inc. 

 

XIS

 

September 11, 2000

 

December 23, 2003

 

Live

 

2,799,060

Summit Research Corporation

 

Summit Research Corporation

 

February 28, 1992

         

TN92022801
(New Mexico State
Registration)
[Not returned in USPTO searches]

SYS

 

Sensorworx

 

November 29, 2005

 

October 17, 2006

 

Live

 

3,158,527

SYS

 

Battguard

 

February 28, 2002

 

April 26, 2005

 

Live

 

2,944,754

SYS

 

Graviton

 

March 13, 2001

 

October 14, 2003

 

Live

 

2,773,907

--------------------------------------------------------------------------------






SCHEDULE 5.5


DEPOSIT AND SECURITIES ACCOUNTS


Name of Entity
  Bank Name   Type of Account   Account Number

Ai Metrix, Inc. 

  Comerica Bank
350 Tenth Avenue, Suite 700
San Diego, CA 92101   Deposit Account   1894023876

Digital Fusion Solutions, Inc. 

 

First Commercial Bank

 

Health Trust Account: Commercial Checking

 

818031742

Digital Fusion, Inc. 

 

First Commercial Bank

 

Commercial Checking

 

580223552

Digital Fusion, Inc. 

 

First Commercial Bank

 

Commercial Premium MM

 

580225508

Digital Fusion, Inc. 

 

First Commercial Bank

 

Commercial Checking

 

580221291

DTI Associates, Inc. 

 

Wachovia Bank, National Association

 

DTI Operating Trade Disbursement & Lockbox Deposits

 

2000071389389

DTI Associates, Inc. 

 

Wachovia Bank, National Association

 

DTI Credit Card Deposit Trade Deposits

 

2000008309811

DTI Associates, Inc. 

 

Wachovia Bank, National Association

 

DTI Money Market Restricted Deposits

 

2000021008461

DTI Associates, Inc. 

 

Wachovia Bank, National Association

 

DTI Manual Check Trade Disbursements

 

2000021005749

DTI Associates, Inc. 

 

Wachovia Bank, National Association

 

DTI FSA Disbursements

 

2000026801029

DTI Associates, Inc. 

 

Wells Fargo

 

Operating

 

4121771026

DTI Associates, Inc. 

 

Wells Fargo

 

Controlled Disbursement

 

9600122192

Haverstick Consulting, Inc. 

 

Wachovia Bank, National Association

 

HCI Operating Trade Disbursement & Lockbox Deposits

 

2000010899885

Haverstick Consulting, Inc. 

 

Wachovia Bank, National Association

 

Haverstick Concentration Account

 

2000010908080

Haverstick Consulting, Inc. 

 

Wells Fargo

 

Operating

 

4121806269

Haverstick Consulting, Inc. 

 

Wells Fargo

 

Controlled Disbursement

 

9600126182

Haverstick Consulting, Inc. 

 

Wachovia Bank, National Association

 

HCI/HGSI FSA Disbursements

 

2000026801032

Haverstick Government Solutions, Inc. 

 

Wachovia Bank, National Association

 

HGSI Operating Trade Disbursement & Lockbox Deposits

 

2000010900062

Haverstick Government Solutions, Inc. 

 

Wells Fargo

 

Operating

 

4121806277

Haverstick Government Solutions, Inc. 

 

Wells Fargo

 

Controlled Disbursement

 

9600122209

--------------------------------------------------------------------------------



Name of Entity
  Bank Name   Type of Account   Account Number

Kratos Defense & Security Solutions, Inc. 

 

Wells Fargo

 

Operating

 

4121324313

Kratos Defense & Security Solutions, Inc. 

 

Wells Fargo

 

Controlled Disbursement

 

9600079314

Kratos Defense & Security Solutions, Inc. 

 

Wells Fargo

 

Payroll

 

4121324321

Kratos Government Solutions, Inc. 

 

Wells Fargo Bank, National Association
San Diego Regional Commercial Banking Office
401 B Street, Suite 2201
San Diego, CA 92101

 

Operating

 

4121324388

Kratos Government Solutions, Inc. 

 

Wells Fargo

 

Controlled Disbursement

 

9600079352

Kratos Mid-Atlantic, Inc. 

 

PNC Bank, National Association
Deposit Recovery Unit
500 West Jefferson
Louisville, KY 40202
Mail Stop K1-KHDQ-06-1

 

Checking

 

5620790544

Kratos Mid-Atlantic, Inc. 

 

Wells Fargo

 

Operating

 

4121324354

Kratos Mid-Atlantic, Inc. 

 

Wells Fargo

 

Controlled Disbursement

 

9600079329

Kratos Mid-Atlantic, Inc. 

 

Wells Fargo

 

Zoning

 

4121324404

Kratos Southeast, Inc. 

 

Wells Fargo

 

Operating

 

4121324370

Kratos Southeast, Inc. 

 

Wells Fargo

 

Controlled Disbursement

 

9600079348

Kratos Southwest L.P. 

 

Wells Fargo

 

Operating

 

4121324362

Kratos Southwest L.P. 

 

Wells Fargo

 

Controlled Disbursement

 

9600079333

Madison Research Corporation

 

First Commercial Bank
P.O. Box 040002
Huntsville, AL 35801

 

Operating

 

0818002488

Madison Research Corporation

 

Wells Fargo

 

Operating

 

4121745111

Madison Research Corporation

 

Wells Fargo

 

Controlled Disbursement

 

9600119065

Polexis, Inc. 

 

Comerica Bank

 

General Account

 

1891507004

Rocket Support Services, LLC

 

Wachovia Bank, National Association
Mail Code NC 0817
301 S. Tryon Street, Floor M7
Charlotte, NC 28288

 

RSS Operating Trade Disbursement & Lockbox Deposits

 

2000033038500

Rocket Support Services, LLC

 

Wells Fargo

 

Operating

 

4121848527

--------------------------------------------------------------------------------



Name of Entity
  Bank Name   Type of Account   Account Number

Rocket Support Services, LLC

 

Wells Fargo

 

Controlled Disbursement

 

9600122228

SYS

 

Comerica Bank

 

General Main Account

 

1891945352

SYS

 

Comerica Bank

 

Control Deposit Account

 

1891945378

SYS

 

Wells Fargo

 

AP DISB. Account

 

9600121642

SYS

 

Wells Fargo

 

Lockbox

 

4121801518

GICHNER HOLDINGS INC.
Bank Account Listing

Nat Penn Bank
  Account
Type/Activity   Account #   Authorized
Signers

1. Gichner Operating Account

  Checking/Deposits, Wire Trf, ACH   216443873   T. Mills, W. Wilson

2. Gichner Disbursement Account

 

Checking

 

216444373

 

T. Mills, W. Wilson

3. CMCI Account

 

Checking/Deposits, Wire Trf, ACH

 

216783801

 

T. Mills, W. Wilson

4. Gichner Payroll Account (pending)

 

Checking

 

217052711

 

T. Mills, W. Wilson

5. Gichner Line of Credit

 

Line of Credit

 

26688000001

   

 


M & T Bank (PA)
  Account
Type/Activity   Account #   Authorized
Signers

1. Gichner Payroll Account

  Checking/local deposits   970207491   T. Mills, W. Wilson

2. Gichner FSA Account

 

Checking

 

970313817

 

T. Mills, W. Wilson

 


Regions Bank (SC)
  Account
Type/Activity   Account #   Authorized
Signers

1. CMCI Disbursement Account

  Checking   03903997499   Cody Baker, Priscilla Roper

2. CMCI Petty Cash

 

Checking

 

03903997473

 

Cody Baker, Priscilla Roper

 


Barclays Bank PLC, Paris
  Account
Type/Activity   Account #   Authorized
Signers

1. Gichner Europe France, sarl (Euros)

  Checking   45287620101   T. Mills, W. Wilson

2. Gichner Europe Ltd (Euros)

 

Checking

 

89884280186

 

T. Mills, W. Wilson

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



SECURITY AGREEMENT

EXHIBIT A



GRANTORS

EXHIBIT B



FORM OF INSTRUMENT OF ASSIGNMENT
ASSIGNMENT OF CLAIMS [Contract Number]

EXHIBIT C



FORM OF NOTICE OF ASSIGNMENT OF CLAIMS
Acknowledgement

EXHIBIT D



FORM OF SECURITY AGREEMENT JOINDER

EXHIBIT E



ISSUERS Kratos Defense & Security Solutions, Inc. PLEDGED INTERESTS

EXHIBIT F



FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
PLEDGED NOTES Kratos Intercompany Notes

SCHEDULE 4.4



CORPORATE EXISTENCE; SUBSIDIARIES; FOREIGN QUALIFICATION
LOCATIONS

SCHEDULE 4.9



ASSIGNED GOVERNMENT CONTRACTS

SCHEDULE 4.11



INTELLECTUAL PROPERTY

SCHEDULE 5.5



DEPOSIT AND SECURITIES ACCOUNTS
